Exhibit 10.1

 

EXECUTION COPY

 

 

 

 

 

 

SHARE PURCHASE AND SALE AGREEMENT

by and among

HIRSCH INTERNATIONAL CORP.

 

as Buyer

 

and

U.S. GRAPHIC ARTS, INC.

as the Company

and

Sellers (as defined herein)

 

Dated as of August 4, 2008



TABLE OF CONTENTS

Page

 

ARTICLE I -

PURCHASE AND SALE OF SHARES; CLOSING

1

 

Section 1.1.

Purchase and Sale of Shares

1

 

Section 1.2.

Time and Place of Closing

2

 

Section 1.3.

Sellers’ Representative

2

 

Section 1.4.

Further Assurances

3

 

Section 1.5.

Withholding Rights

3

ARTICLE II -

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE COMPANY

4

 

Section 2.1.

Organization and Corporate Power

4

 

Section 2.2.

Authorization and Non-Contravention

4

 

Section 2.3.

Capitalization

5

 

Section 2.4.

Subsidiaries; Investments

5

 

Section 2.5.

Financial Statements

6

 

Section 2.6.

Absence of Undisclosed Liabilities

6

 

Section 2.7.

Absence of Certain Developments

6

 

Section 2.8.

Accounts Receivable; Accounts Payable; Inventories

7

 

Section 2.9.

Transactions with Affiliates

8

 

Section 2.10.

Properties.

8

 

Section 2.11.

Tax Matters

9

 

Section 2.12.

Certain Contracts and Arrangements

12

 

Section 2.13.

Intellectual Property

13

 

Section 2.14.

Litigation

15

 

Section 2.15.

Labor Matters

16

 

Section 2.16.

Regulatory Matters

16

 

Section 2.17.

Employee Benefit Programs

17

 

Section 2.18.

Insurance Coverage

17

 

Section 2.19.

Investment Banking; Brokerage

17

 

Section 2.20.

Environmental Matters

17

 

Section 2.21.

Customers, Distributors and Partners

19

 

Section 2.22.

Warranty and Related Matters

19

 

Section 2.23.

Illegal Payments

19

 

Section 2.24.

Solvency

20

 

Section 2.25.

Government Contracts

20

 

Section 2.26.

Accuracy of Information; Full Disclosure

20

ARTICLE III -

REPRESENTATIONS AND WARRANTIES OF SELLERS

21

 

Section 3.1.

Shares

21

 

Section 3.2.

Authority

21

 

Section 3.3.

Investment Banking; Brokerage

22

ARTICLE IV -

REPRESENTATIONS AND WARRANTIES REGARDING BUYER

22

 

Section 4.1.

Organization and Corporate Power

22

 

Section 4.2.

Authority and Non-Contravention

22

 

 

i





 

Section 4.3.

Consents and Approvals

23

 

Section 4.4.

Investment Banking; Brokerage

23

ARTICLE V -

CERTAIN COVENANTS OF THE PARTIES

23

 

Section 5.1.

Confidentiality; Press Releases

23

 

Section 5.2.

Intercompany Obligations

24

 

Section 5.3.

Call Right

24

 

Section 5.4.

Put Right

25

 

Section 5.5.

Book Purchase Rights

26

 

Section 5.6.

Non-Compete

26

ARTICLE VI -

CLOSING DELIVERIES

27

 

Section 6.1.

Seller and Company Deliveries

27

 

Section 6.2.

Buyer Deliveries

28

ARTICLE VII -

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION

29

 

Section 7.1.

Survival of Representations, Warranties and Covenants

29

 

Section 7.2.

Indemnification by Sellers

30

 

Section 7.3.

Indemnification by Buyer

30

 

Section 7.4.

Limitations on Indemnification by the Seller Indemnifying Parties

31

 

Section 7.5.

Limitations on Indemnification by Buyer Indemnifying Parties

31

 

Section 7.6.

Notice; Payment of Losses; Defense of Claims

32

 

Section 7.7.

Third Party Claims.

32

 

Section 7.8.

Treatment of Indemnity Payments

33

 

Section 7.9.

Remedies Exclusive

34

ARTICLE VIII -

TAX MATTERS

34

 

Section 8.1.

Payment of Taxes.

34

 

Section 8.2.

Tax Apportionment

34

 

Section 8.3.

Transactional Taxes.

34

 

Section 8.4.

Refund Claims.

35

ARTICLE IX -

GENERAL PROVISIONS

35

 

Section 9.1.

Notices

35

 

Section 9.2.

Certain Definitions

36

 

Section 9.3.

Interpretation

38

 

Section 9.4.

Counterparts

38

 

Section 9.5.

Amendments

38

 

Section 9.6.

Entire Agreement; Severability

38

 

Section 9.7.

Third Party Beneficiaries

38

 

Section 9.8.

Governing Law

38

 

Section 9.9.

Assignment

39

 

Section 9.10.

Jurisdiction and Venue

39

 

Section 9.11.

WAIVER OF JURY TRIAL

39

 

Section 9.12.

Mutual Drafting

39

 

Section 9.13.

Remedies

40

 

Section 9.14.

Expenses

40

ARTICLE X -

GUARANTY

40

 

Section 10.1.

Fresener Holdings Guaranty,

40

 

 

ii



EXHIBITS

 

Exhibit A

Sellers; Shares; Aggregate Proceeds at Closing; Pro Rata Share

Exhibit B

Vendors

Exhibit B-1

Vendor Letters

Exhibit C

Employment Contract

Exhibit D

Lease

Exhibit E

Guaranty

Exhibit F

Management Agreement

Exhibit G

Amendment to Certificate of Incorporation

 

SCHEDULES

 

Schedule 1.1(c)

Sellers’ Representative’s Wire Instructions

Disclosure Schedule

 

 

 

iii



SHARE PURCHASE AND SALE AGREEMENT

This SHARE PURCHASE AND SALE AGREEMENT (this “Agreement”) is dated as of August
4, 2008, by and among U.S. Graphic Arts, Inc., an Arizona corporation (the
“Company”), each of the parties identified on the signature pages hereto as a
Seller (each, a “Seller” and collectively, “Sellers”), Hirsch International
Corp., a Delaware corporation (the “Buyer”), and for purposes of Section 10.1
only, Fresener Holdings, LLC, an Arizona limited liability company (“Fresener
Holdings”).

WHEREAS, the Company operates a business of manufacturing, assembling, designing
and selling printers and providing other products and services (the “Business”);

WHEREAS, Sellers own beneficially and of record all of the issued and
outstanding capital stock of the Company, as set forth on Exhibit A attached
hereto;

WHEREAS, Buyer desires to purchase eighty percent (80%) of all the outstanding
equity interests in the Company;

WHEREAS, each Seller desires to sell to Buyer, and Buyer desires to purchase
from such Seller, the number of shares of Common Stock, no par value per share
(the “Common Stock”) as set forth on Exhibit A on the terms and conditions set
forth herein.

NOW THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements, and upon the terms and subject to the conditions set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

Article I - PURCHASE AND SALE OF SHARES; CLOSING

 

Section 1.1.

Purchase and Sale of Shares.

(a)       In reliance on the representations, warranties, covenants and
agreements contained herein, at the Closing (as defined in Section 1.2), each
Seller severally agrees to sell to Buyer, and Buyer agrees to purchase from each
such Seller, such number of shares of Common Stock set forth opposite such
Seller’s name under the column entitled “Shares Being Sold” on Exhibit A hereto
free and clear of all Claims (as defined in Section 6.1(a)) for a per Share
purchase price of $12.50 (the “Share Price”). The shares (“Shares”) of Common
Stock to be sold by Sellers at the Closing constitute 80% of all the issued and
outstanding equity interests of the Company. The Shares shall be delivered to
the Buyer by Sellers as provided in Section 6.1.

(b)       The aggregate consideration payable by Buyer to Sellers hereunder for
the Shares shall be Ten Thousand Dollars ($10,000) (the “Purchase Price”).

(c)       The aggregate amount payable to each Seller at the Closing (as defined
in Section 6.2) by Buyer are set forth opposite such Seller’s name on Exhibit A
in the column labeled “Aggregate Proceeds” and shall be paid by Buyer at the
Closing to the Sellers’





Representative by wire transfer of immediately available funds to the account
set forth on Schedule 1.1(c).

Section 1.2.    Time and Place of Closing. Subject to the satisfaction or waiver
of the conditions set forth in Article VI, the closing (the “Closing”) of the
purchase and sale of the Shares and the other transactions contemplated by this
Agreement shall take place on the date hereof (the “Closing Date”) at the
offices of Bryan Cave LLP, 1290 Avenue of the Americas, New York, NY 10104. The
transfer of the Shares pursuant to Sections 1.1 and 6.1 shall be deemed to have
become effective as of 12:01 a.m., New York time, on the Closing Date.

 

Section 1.3.

Sellers’ Representative.

(a)       By the execution and delivery of this Agreement, each Seller hereby
irrevocably constitutes and appoints Scott Fresener as his, her or its true and
lawful agent and attorney-in-fact (the “Sellers’ Representative”), with full
power of substitution to act in such Seller’s name, place and stead with respect
to all transactions contemplated by and all terms and provisions of this
Agreement, and to act on such Seller’s behalf in any dispute, litigation or
arbitration involving this Agreement, and to do or refrain from doing all such
further acts and things, and execute all such documents as Sellers’
Representative shall deem necessary or appropriate in connection with the
transactions contemplated by this Agreement, including, without limitation, the
power to:

(i)        the right to receive payment from Buyer on behalf of Sellers as
contemplated by Section 1.1(c) above and then distribute such payment in the
proportions and amounts set forth on Exhibit A in the column labeled “Aggregate
Proceeds at Closing”;

(ii)       waive any condition to the obligations of such Seller to consummate
the transactions contemplated by this Agreement;

(iii)      execute and deliver all ancillary agreements, certificates and
documents, and to make representations and warranties therein, on behalf of such
Seller which Sellers’ Representative deems necessary or appropriate in
connection with the consummation of the transactions contemplated by this
Agreement;

(iv)      do or refrain from doing any further act or deed on behalf of such
Seller which Sellers’ Representative deems necessary or appropriate in its sole
discretion relating to the subject matter of this Agreement, as fully and
completely as such Seller could do if personally present;

 

(v)

amend this Agreement on behalf of Sellers; and

 

(vi)

replace the Seller’s Representative if such Person resigns.

(b)       The appointment of Sellers’ Representative shall be deemed coupled
with an interest and shall be irrevocable, and Buyer, its affiliates and any
other Person may conclusively and absolutely rely, without inquiry, upon any
action of Sellers’ Representative on behalf of Sellers in all matters referred
to herein. All notices delivered by Buyer or the Company (following the Closing)
to Sellers’ Representative (whether pursuant hereto or otherwise) for the

 

2





benefit of Sellers shall constitute notice to Sellers. Sellers’ Representative
shall act for Sellers on all of the matters set forth in this Agreement in the
manner Sellers’ Representative believes to be in the best interest of Sellers
and consistent with its obligations under this Agreement, but Sellers’
Representative shall not be responsible to Sellers for any loss or damages it or
they may suffer by reason of the performance by Sellers’ Representative of its
duties under this Agreement, other than loss or damage arising from Sellers’
Representative’s willful violation of the law.

(c)       Each Seller agrees to indemnify and hold harmless Sellers’
Representative from any loss, damage or expense arising from the performance of
its duties as Sellers’ Representative hereunder, including, without limitation,
the cost of legal counsel retained by Sellers’ Representative on behalf of
Sellers, but excluding any loss or damage arising from Sellers’ Representative’s
willful violation of the law.

(d)       All actions, decisions and instructions of Sellers’ Representative
taken, made or given pursuant to the authority granted to Sellers’
Representative pursuant to this Section 1.3 shall be conclusive and binding upon
each Seller, and no Seller shall have the right to object, dissent, protest or
otherwise contest the same.

(e)       The provisions of this Section 1.3 are independent and severable,
shall constitute an irrevocable power of attorney, coupled with an interest and
surviving death or dissolution, granted by Sellers to Sellers’ Representative
and shall be binding upon the executors, heirs, legal representatives,
successors and assigns of each such Seller.

Section 1.4.    Further Assurances. Sellers shall, from time to time after the
Closing at the request of Buyer and without further consideration, execute and
deliver such further instruments of transfer and assignment and take such other
action as Buyer may reasonably require to more effectively transfer and assign
to, and vest in, Buyer the Shares and all rights thereto, and to fully implement
the provisions of this Agreement. Buyer shall, from time to time after the
Closing at the request of any Seller and without further consideration, execute
and deliver such further instruments and take such other action as such Seller
may reasonably require to fully implement the provisions of this Agreement.

Section 1.5.    Withholding Rights. The amounts payable to Sellers shall be
reduced to reflect all applicable deductions and withholdings from the amounts
otherwise payable to any Seller pursuant to this Agreement or any related
agreement that are required to be deducted and withheld with respect to the
making of such payment under the Internal Revenue Code of 1986, as amended (the
“Code”) or any provision of any other applicable Legal Requirement (as defined
below). To the extent that amounts are so deducted and withheld, such withheld
amounts shall be treated for all purposes of this Agreement as having been paid
to such Seller in respect of which such deduction and withholding was made. All
such amounts so withheld will be timely paid to the U.S. Treasury Department or
applicable state taxing authorities as required by the applicable Legal
Requirements. Notwithstanding the forgoing, the parties agree that the Purchase
Price under Section 1.1(b) is not subject to withholding hereunder.

 

3





Article II - REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE COMPANY

As a material inducement to Buyer to enter into this Agreement and consummate
the transactions contemplated hereby, each of the Sellers and the Company,
jointly and severally, hereby represent, warrant and covenant to the Buyer as
follows (other than Sections 2.3 and 2.4, the term Company shall be deemed to
include the Subsidiaries (as defined below)):

Section 2.1.    Organization and Corporate Power. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Arizona, provided that the Company has not filed its Annual Report with
the Arizona Corporation Commission which was due in June 2008. The Company has
all required power and authority to own, lease and operate its properties and to
carry on its business as presently conducted, to enter into and perform this
Agreement and the agreements contemplated hereby to which it is a party and to
carry out the transactions contemplated hereby and thereby. The Company is duly
qualified or licensed to do business as a foreign corporation in each of the
jurisdictions in which the property owned, leased or operated by it in the
Business or the nature of the Business makes such qualification necessary,
except where the failure to be so qualified or licensed could not reasonably be
expected to have a Material Adverse Effect (as defined below). The copies of the
certificate or articles of incorporation, charter, certificate or articles of
organization, certificate or articles of formation, certificate or articles of
limited partnership, limited liability company agreement, operating agreement,
limited partnership agreement or other organizational documents (“Organizational
Documents”), as applicable, of the Company, as amended as of the Closing Date,
have been furnished to Buyer by the Company, are correct and complete as of the
date hereof, and the Company is not in violation of any term of its
Organizational Documents.

 

Section 2.2.

Authorization and Non-Contravention.

(a)       This Agreement and all agreements, documents and instruments executed
and delivered by the Company pursuant hereto (the “Company Ancillary Documents”)
are (assuming the due and valid authorization, execution and delivery of this
Agreement and the Company Ancillary Documents by Buyer) valid and binding
obligations of the Company, enforceable in accordance with their respective
terms. The execution, delivery and performance of this Agreement and the Company
Ancillary Documents, and the consummation of the transactions contemplated
hereby and thereby, have been duly authorized by all necessary corporate or
other action of the Company, and no other corporate proceedings on the part of
the Company is necessary to authorize this Agreement, the Company Ancillary
Documents or the transactions contemplated hereby and thereby.

(b)       Except (x) with respect to the documents evidencing the Chase Loan and
(y) as otherwise as set forth in Section 2.3 of the Disclosure Schedule, the
execution and delivery of this Agreement and the Company Ancillary Documents and
the performance of the transactions contemplated hereby and thereby, do not and
will not: (i) violate or result in a violation of, conflict with or constitute
or result in a violation of or default (whether after the giving of notice,
lapse of time or both) or loss of benefit or increased obligation under any
agreement or obligation to which the Company is a party or by which its assets
are bound, or any

 

4





provision of the Organizational Documents of the Company, or cause the creation
of any Claim upon any of the properties or assets of the Company; (ii) violate,
conflict with or result in a violation of, or constitute a default (whether
after the giving of notice, lapse of time or both) under, any provision of any
law, regulation or rule, or any order of, or any restriction imposed by, any
court or Governmental Body applicable to the Company; (iii) require from the
Company any notice to, declaration or filing with, or consent or approval of any
Governmental Body or other third party; or (iv) violate or result in a violation
of, or constitute a default (whether after the giving of notice, lapse of time
or both) under, accelerate any obligation under, or give rise to a right of
termination of, any material agreement, permit, license or authorization to
which the Company is a party or by which the Company is bound.

 

Section 2.3.

Capitalization.

(a)       Immediately prior to giving effect to the transactions contemplated
hereby, the authorized, issued and outstanding equity for the Company is as set
forth on Section 2.3 of the Disclosure Schedule, including the name of each
equity holder and the amount and type of equity of the Company held. All such
equity has been duly authorized, validly issued, fully paid and non-assessable
and is held free and clear of any Claims, including Claims of spouses, former
spouses and other family members by such equity holders.

(b)       The Company has not issued any securities in violation of any
preemptive or similar rights and, there are no outstanding subscriptions,
options, warrants, calls, convertible securities, commitments, preemptive
rights, agreements, arrangements or commitments of any kind relating to the
issuance, transfer or sale of, or outstanding securities convertible into or
exercisable or exchangeable for, any equity interests of the Company. The
Company has no obligation to repurchase, redeem or otherwise acquire any of its
equity or any interests therein, and, except as set forth in Section 2.3 of the
Disclosure Schedule, has not redeemed any of its equity in the past year. There
are no existing voting trusts or similar agreements to which the Company is a
party with respect to any of its equity.

Section 2.4.    Subsidiaries; Investments. The Company does not own or control,
directly or indirectly, any interest in any other corporation, partnership,
limited liability company, association or other business entity, except for
those entities set forth in Section 2.4 of the Disclosure Schedule
(collectively, the “Subsidiaries” and each a “Subsidiary”). The Company has not
made any investment and does not hold any interest in or have any outstanding
loan or advance to or from, any person, including, without limitation, any
officer, director or stockholder of the Company except as set forth in Section
2.4 of the Disclosure Schedule. All of the outstanding shares of capital stock
of each Subsidiary of the Company are duly authorized, validly issued, fully
paid and nonassessable. Section 2.4 of the Disclosure Schedule sets forth the
name of each person who owns beneficially or of record any shares of capital
stock and any other equity interest in any Subsidiary and the number of shares
owned by each such person which are all held free and clear of any Claims. No
Subsidiary has issued any securities in violation of any preemptive or similar
rights and there are no options, warrants, calls, rights or other securities,
agreements or commitments of any character obligating or committing either a
Subsidiary or the Company to issue, deliver or sell shares of such Subsidiary’s
capital stock or debt securities, or obligating either a Subsidiary or the
Company to grant, extend or enter into any such option, warrant, call or other
such right, agreement or commitment.

 

5





 

Section 2.5.

Financial Statements.

(a)       The Company has previously furnished to Buyer copies of the following
financial statements, which are attached to Section 2.5(a) of the Disclosure
Schedule: (i) the balance sheet for the period ending December 31, 2007 and the
related consolidated audited statements of income, retained earnings and cash
flows for the period then ended, with a report thereon by the independent
certified public accountants of the Company, and (ii) the balance sheet of the
company as of June 30, 2008 (the “Base Balance Sheet”) and the related unaudited
statements of income, retained earnings and cash flows for the period then
ended. Such financial statements were prepared, are consistent in all material
respects with the books and records of the Company and fairly present the
financial position of the Company as of the dates thereof and the results of
operations and cash flows of the Company for the periods shown therein, subject
to normal and recurring period ending adjustments in the case of any such
financial statements that are unaudited; provided, however, that any such normal
and recurring period ending adjustments will not have a Material Adverse Effect.
Nothing has come to the attention of the Company since such respective dates
that would indicate that such financial statements are not true and correct in
all material respects as of the date thereof.

(b)       The Company maintains accounting records which fairly and validly
reflect, in all material respects, its transactions and accounting controls
sufficient to provide reasonable assurances that such transactions are executed
in accordance with its management's general or specific authorization, and (b)
recorded as necessary to permit. Except as set forth in Section 2.5(b) of the
Disclosure Statement, no material complaints from any source regarding
accounting, internal accounting controls or auditing matters, and no written
complaints from the Company’s employees regarding questionable accounting or
auditing matters, have been received by the Company that have not been remedied
or ameliorated.

 

Section 2.6.

Absence of Undisclosed Liabilities.

Since the date of the Base Balance Sheet, the Company has no liabilities or
obligations of any nature, whether accrued, absolute, contingent, asserted,
unasserted or otherwise and whether due or to become due, except liabilities or
obligations (i) stated or adequately reserved against in the Base Balance Sheet,
(ii) incurred in the ordinary course of business and consistent with past
practices since the date of the Base Balance Sheet, or (iii) as set forth in
Section 2.6(a) of the Disclosure Schedule.

Section 2.7.    Absence of Certain Developments. Since the date of the Base
Balance Sheet, the Company has conducted its business only in the ordinary
course consistent with past practice and, except as set forth in Section 2.7 of
the Disclosure Schedule, there has not been:

(a)       any change (or effect, circumstance or event that causes a change) in
the assets, liabilities, condition (financial or other), properties, business,
operations or prospects of the Company, which change by itself or in conjunction
with all other such changes, whether or not arising in the ordinary course of
business, has had or could be reasonably likely to (i) have a material adverse
effect on the assets, liabilities, condition (financial or other), business,
results of operations or prospects of the Company collectively or (ii)
materially adversely affect the ability

 

6





of the Company to perform its obligations under this Agreement or timely
consummate the transactions contemplated by this Agreement (a “Material Adverse
Effect”);

(b)       any mortgage, lien or other encumbrance placed on any of the assets or
properties of the Company, other than purchase money liens and liens for taxes
not yet due and payable;

(c)       any damage, destruction or loss, whether or not covered by insurance,
for an amount in excess of $10,000;

(d)       any declaration, setting aside or payment of any dividend by the
Company, or the making of any other distribution in respect of the equity of the
Company, or any direct or indirect redemption, purchase or other acquisition by
the Company of its own capital stock or any other payment, including any payment
of management or similar fees, or distribution to Sellers;

(e)       any contingent liability incurred by the Company as guarantor or
otherwise with respect to the obligations of others or any cancellation of any
material debt or claim owing to, or waiver of any material right of, the
Company, including any write-off or compromise of any accounts receivable other
than in the ordinary course of business consistent with past practice;

(f)        any change in accounting methods or practices, collection policies,
pricing policies or payment policies of the Company;

(g)       any loss, or any known development that could reasonably be expected
to result in a loss, of any significant supplier, customer, distributor or
account of the Company; (other than certain disputes with Vendors in the amounts
set forth on Section 2.7(g) of the Disclosure Schedule);

(h)       any amendment or termination of any material contract or agreement to
which the Company is a party or by which it is bound;

(i)        any other transaction entered into by the Company (including
agreements by employees, officers, stockholders or directors) other than
transactions in the ordinary course of business consistent with past practice;
or

(j)        any agreement or understanding whether in writing or otherwise, for
the Company to take any of the actions specified in paragraphs (a) through (i)
above.

 

Section 2.8.

Accounts Receivable; Accounts Payable; Inventories.

(a)       Except as set forth on Section 2.8(a) of the Disclosure Schedule with
respect to all of the accounts receivable of the Company arose in the ordinary
course of business from bona fide, arms-length transactions and are valid and
enforceable claims, are subject to no set-off or counterclaim, and are fully
collectible in the normal course of business, after deducting the reserve for
doubtful accounts stated in the Base Balance Sheet. Since the date of the Base
Balance Sheet, the Company has collected its accounts receivable in the ordinary
course of its

 

7





business and in a manner which is consistent with past practices and has not
accelerated any such collections. The Company has no accounts receivable from
any of its Affiliates or any Affiliate of its directors, officers, employees or
stockholders, except payments due under the Commercial Lease Agreement, dated
August 1, 2007 (the “Existing Lease”), between the Company and Fresener Holdings
or as otherwise set forth in Section 2.8(a) of the Disclosure Schedule.

(b)       All accounts payable and notes payable of the Company arose in bona
fide arm’s length transactions in the ordinary course of business and no such
account payable or note payable is delinquent in its payment, except as set
forth in Section 2.8(a) of the Disclosure Schedule. The Company has no account
payable to any Affiliate or any Affiliate of its directors, officers, employees
or stockholders, except as set forth in Section 2.8(b) of the Disclosure
Schedule.

(c)       Except as set forth on Section 2.8(c) of the Disclosure Schedule, all
of the Company’s inventory items are of a quality and quantity salable in the
ordinary course of its business at profit margins consistent with the Company’s
experience in prior years. All Inventory items shown on Section 2.8(c) of the
Disclosure Schedule reflect write-downs to realizable values in the case of
items which have become obsolete or unsalable (except at prices less than cost)
through regular distribution channels in the ordinary course of the business of
the Company. The values of the inventories stated in the Base Balance Sheet
reflect the normal inventory valuation policies of the Company. Purchase
commitments for raw materials and parts are not in excess of normal requirements
and none are at prices materially in excess of current market prices. Since the
date of the Base Balance Sheet, no inventory items have been sold or disposed of
except through sales in the ordinary course of business at profit margins
consistent with the Company’s experience in prior years, and all sales
commitments made for the Company’s products are at prices not less than
inventory values plus selling expenses and said profit margins.

Section 2.9.    Transactions with Affiliates. Except as set forth in Section 2.9
of the Disclosure Schedule, there are no loans, leases or other agreements or
transactions between the Company and any of its equity holders or any present or
former equity holder, manager, director, officer, employee or Affiliate of the
Company, or any Affiliate of such officer, director, manager, employee or equity
holder. No equity holder, director, manager, officer or employee of the Company,
or any of its respective Affiliates, owns directly or indirectly, on an
individual or joint basis, any interest in, or serves as an officer, employee,
manager or director or in another similar capacity of, any competitor, customer
or supplier of the Company, or any organization which has a material contract or
arrangement with the Company.

 

Section 2.10.

Properties.

 

(a)

Real Property.

 

(i)

The Company does not own any real property.

(ii)       The Company holds a valid and enforceable leasehold interest in all
of the leased real property leased by it (the “Leased Real Property, Section
2.10 of the

 

8





Disclosure Schedule identifies all real property leased or subleased to the
Company as of the date of this Agreement. The leases and subleases relating to
the Leased Real Property are collectively referred to as the “Leases.” Correct
and complete copies of each of the Leases have been made available to Buyer.
Each of the Leases is valid and in full force and effect and the Company is in
possession of the entire premises demised under the Leases. The Company is not
in default under any of its rental obligations or the other material terms of
any Lease (other than a default under the Existing Lease), and, to the Company’s
Knowledge, no events have occurred and no circumstances exist that, if not
remedied, would result in any other default. To the Company’s Knowledge, the
other party to each of the Leases is not in default under the material terms of
any Lease, and, to the Company’s Knowledge, no events have occurred and no
circumstances exist that, if not remedied, would result in any other default.
Except as set forth in Section 2.10 of the Disclosure Schedule, the Company’s
interest as tenant under each Leased Real Property is free and clear of all
Claims. There is no Leased Real Property which a third party has any right to
the possession, use, occupancy or enjoyment thereof (or a portion thereof) as of
the date of this Agreement).

(b)       Personal Property. The Company has good and valid title to all
personal property and to those assets reflected on the Base Balance Sheet or
acquired by it after the date thereof (except for any personal property disposed
of since that date in the ordinary course of business), free and clear of
Claims, except for (i) liens for Taxes not yet due and payable, to the extent
such Taxes have been reserved against in the Base Balance Sheet, (ii) minor
liens and encumbrances that do not materially detract from the value of the such
personal property subject thereto or impair the operations of the Company and
(iii) liens in favor of Chase in connection with the Chase Loan. Section 2.10(b)
of the Disclosure Schedule contains all material machinery, equipment, tools,
furniture, office equipment, computer hardware, supplies, materials, vehicles
and other items of tangible personal property (other than Inventory) of every
kind owned or leased by the Company (wherever located and whether or not carried
on the Company’s books) and used in the Business, together with any express or
implied warranty by the manufacturers or sellers or lessors of any item or
component part thereof and all maintenance records and other documents relating
thereto (collectively, the “Tangible Personal Property”). All equipment included
in such Tangible Personal Property is in good condition and repair (ordinary
wear and tear excepted) and all leases of Tangible Personal Property to which
the Company is a party are fully effective and afford the Company peaceful and
undisturbed possession of the subject matter of the lease. Section 2.10(b) of
the Disclosure Schedule sets forth items or categories of items that are the
personal property of the Sellers and are not part of the Tangible Personal
Property of the Company.

Section 2.11.  Tax Matters. Except as set forth in Section 2.11 of the
Disclosure Schedule:

(a)       The Company has timely and properly filed with all the appropriate
federal, state, and local entities all tax returns and reports required to be
filed, including all returns reports, estimates, declarations, claims for
refund, information returns or statements relating to, or required to be filed
in connection with any Taxes (as hereinafter defined), including any schedule or
attachment thereto, and including any amendment or supplement thereof (“Tax
Returns”). All Tax Returns are true, correct, and complete in all material

 

9





respects. The Company has not entered into any transactions that are “listed”
transactions under Section 6621 of the Code. All Taxes (as hereinafter defined)
reflected on any Tax Return by the Company have been timely and fully paid.
There are no Claims for Taxes upon the assets of the Company other than
permitted Claims.

(b)       There are no Government audits, examinations or investigations or
administrative or judicial proceedings being conducted with respect to the
Company that will result in a Tax deficiency. The Company has not received for
any open period from any Government Tax authority any (i) written notice
indicating an intent to open an audit; or (ii) written notice of deficiency or
proposed adjustment for any amount of Tax against the Company.

(c)       The Company has not waived any statute of limitations in respect of
Taxes or agreed to an extension of time with respect to a Tax assessment or
deficiency.

(d)       All Taxes due and owing by the Company (whether or not reflected on
any Tax Return), whether to taxing authorities (as, for example, under law) or
to other persons or entities (as, for example, under tax allocation agreements),
with respect to all taxable periods or portions of periods ending on or before
the Closing Date, have been timely and fully paid, and to the Company’s and
Seller’s Knowledge, there are no grounds for the assertion or assessment of
additional Taxes against the Company or its assets.

(e)       The unpaid Taxes of the Company (i) do not, in the aggregate, exceed
the amount of the current liability accruals for Taxes (excluding reserves for
deferred Taxes) set forth or included in the Company’s balance sheet dated June
30, 2008 and (ii) do not exceed, in the aggregate, the amount of current
liability accruals for Taxes (excluding reserves for deferred Taxes) set forth
or included in the Company’s balance sheet dated June 30, 2008 as adjusted for
the passage of time through the Closing Date in accordance with the past custom
and practice of the Company in filing its Tax Returns. Since the date of the
balance sheet dated June 30, 2008, the Company has not incurred any liability
for Taxes arising from extraordinary gains or losses, as that term is used in
GAAP, outside the ordinary course of business consistent with past custom and
practice.

(f)        The Company is not a party to or bound by any Tax allocation or Tax
sharing agreement with any Person, and the Company does not have any current or
potential contractual obligation to indemnify any other Person with respect to
Taxes.

(g)       The Company has not been a member of an affiliated group filing a
consolidated federal income Tax Return (other than a group the common parent of
which was the Company) and the Company has no liability for Taxes of any Person
under Treasury Regulations § 1.1502-6 (or any similar provision of state, local,
or foreign law), as a transferee or successor, by contract, or otherwise.

(h)       With respect to the Company, no claim has ever been made by a taxing
authority in a jurisdiction where the Company does not file Tax Returns that the
Company is or may be subject to taxation by such jurisdiction.

(i)        The Company will not be required to include any item of income in, or
exclude any item of deduction from, taxable income for any taxable period (or
portion thereof)

 

10





ending after the Closing Date as a result of any (i) change in method of
accounting for a taxable period ending on or prior to the Closing Date under
Code § 481(c) (or any corresponding or similar provision of state, local or
foreign income Tax law); (ii) “closing agreement” as described in Code § 7121
(or any corresponding or similar provision of state, local, or foreign income
Tax law); (iii) deferred intercompany gain or any excess loss account described
in Treasury Regulations under Code § 1502 (or any corresponding or similar
provision of state, local, or foreign income Tax law); (iv) installment sale
made prior to the Closing Date; or (v) prepaid amount received on or prior to
the Closing Date.

(j)        The Company is not a party to any agreement, contract, arrangement or
plan that has resulted or would result, separately or in the aggregate, in the
payment of any “excess parachute payment” within the meaning of Code § 280G (or
any corresponding provision of state, local, or foreign income Tax law).

(k)       The Company has not been a United States real property holding
corporation within the meaning of Code § 897(c)(2) during the applicable period
specified in Code § 897(c)(1)(A)(ii).

 

(l)

The Sellers are citizens of the United States.

(m)      The Company has disclosed on its federal income Tax Returns all
positions taken therein that could give rise to a substantial understatement of
federal income Tax within the meaning of Code § 6662.

(n)       The Company has not within the past three years been a party to a
transaction (as a “distributing corporation” or “controlled corporation”)
intended to qualify under Code § 355 or under so much of Code § 356 as relates
to Code § 355.

(o)       The Company does not have any interests in, or is not, a passive
foreign investment company within the meaning of Code §§ 1291-1297.

(p)       The Company has never had a permanent establishment in any foreign
country, as defined in any applicable tax treaty or convention between the
United States of America and such foreign country.

(q)       There is no material property or obligation of the Company including
but not limited to uncashed checks to vendors, customers, or employees, non
refunded over payments, or credits, that is escheatable to any state or
municipality under any applicable escheatment laws as of the date hereof or that
may at any time after the date hereof become escheatable to any state or
municipality under any applicable escheatable laws.

(r)        The Company will not be required to make any payments of any nature
whatsoever to any Person on account of such Person’s having liability for
amounts payable under Code § 409A. There is no contract, agreement, plan, or
arrangement covering any Person that, individually or collectively, will result
in payments that will be subject to the rules of Code § 409A(a)(1) (pertaining
to deferred compensation arrangements).

 

11





(s)       None of the assets of the Company have been financed with or directly
or indirectly secures any debt the interest on which is Tax-exempt under Code §
103(a). The Company is not a borrower or guarantor of any outstanding industrial
revenue bonds, and the Company is not a tenant, principal user or related person
to any principal user (within the meaning of Code § 144(a)) of any property that
has been financed or improved with the proceeds of any industrial revenue bonds.

(t)        None of the assets of the Company is “tax-exempt use property” within
the meaning of Code § 168(h).

(u)       The Company has complied in all material respects with all Laws (as
hereinafter defined) relating to the withholding of Taxes and the payment
thereof (including, without limitation, withholding of Taxes under Code §§ 1441
and 1442, or any similar provision under state, local, or foreign Law), and has
timely and properly withheld from the appropriate party and paid over to the
proper Government entity all amounts required to be withheld and paid over under
applicable Law, including any amounts paid or owing to any employee, independent
contractor, creditor, member, or other third party.

(v)       None of the representations in Section 2.11 shall apply with respect
to transactions entered into by the Company (or any election made with respect
to the Company) after the Closing Date or on account of any transactions entered
into or election made by Buyer or its affiliates on or after the Closing Date.

(w)      The Company has delivered to Buyer correct and complete copies of all
Tax Returns, examination reports, and statements of deficiencies filed by,
assessed against, or agreed to by the Company for the period from December 31,
2005 through the Closing Date. Section 2.11 of the Disclosure Schedule sets
forth each jurisdiction in which to the Company’s and Seller’s Knowledge, the
Company, is required to file Tax Returns with respect to the Business. No Tax
claim has become (or, with the passage of time, will become) a lien on any
assets of the Company.

Section 2.12.  Certain Contracts and Arrangements. Except as set forth in
Section 2.12 of the Disclosure Schedule (with true and correct copies of each
agreement referred to therein provided to Buyer and to the extent such
agreements are not evidenced by documents, the Company has provided to Buyer a
written description of all of the material terms and conditions of such
agreement), the Company is not a party or subject to or bound by:

(a)       any contract, agreement or lease (whether written or oral and whether
express or implied) involving a potential commitment or payment by the Company
in excess of $10,000;

(b)       any contract, agreement or lease (whether written or oral and whether
express or implied) which is not cancelable by the Company without penalty on
not less than thirty (30) days notice;

(c)       any contract, agreement or lease (whether written or oral and whether
express or implied) containing covenants which, directly or explicitly limit in
any respect the freedom of the Company to compete in any line of business or
with any person or entity;

 

12





(d)       any contract relating to any acquisition or disposition of any capital
stock or equity interest of the Company;

(e)       any agreement, contract, indenture, mortgage, promissory note, loan
agreement, guaranty or other agreement or commitment for borrowing or any pledge
or security arrangement;

(f)        any joint venture, partnership, manufacturer, development or supply
agreement or other agreement which involves a sharing of revenues, profits,
losses, costs or liabilities by the Company with any other Person;

 

(g)

any acquisition, merger or similar agreement;

(h)       any collective bargaining agreement or other agreement with any labor
union or other employee representative of a group of employees;

(i)        any contract, agreement, or lease (whether written or oral and
whether express or implied) with any Governmental Body;

(j)        any contract, agreement or lease not executed in the ordinary course
of business; or

(k)       any other material contract, agreement, or lease (whether written or
oral and whether express or implied).

All such contracts, agreements, and leases set forth on Section 2.12 of the
Disclosure Schedule are valid and are in full force and effect and constitute
legal, valid and binding obligations of the Company and are enforceable in
accordance with their respective terms. The Company has not received any notice
or threat to terminate any such contracts, agreements and leases set forth on
Section 2.12 of the Disclosure Schedule. Neither the Company nor, to the
Knowledge of the Company or Sellers, any other party is in default in complying
with any provisions of any such contract, agreement, lease or instrument, or any
other contract, agreement, lease or instrument, the breach of which could
reasonably be expected to have a Material Adverse Effect, and no condition or
event or fact exists which, with notice, lapse of time or both, could constitute
a default thereunder on the part of the Company. The execution, delivery and
performance by the Company of this Agreement and the consummation of the
transactions hereby and thereby, do not and will not conflict with, or result in
the breach or termination of any provision of, or constitute a default (with or
without the giving of notice or the lapse of time or both) under, or give rise
to any right of termination, cancellation or loss of any benefit to which the
Company is entitled under any provision of such contract, agreement, and lease
set forth on Section 2.12 of the Disclosure Schedule.

 

Section 2.13.

Intellectual Property.

(a)       Except as disclosed in Section 2.13(a) of the Disclosure Schedule, (i)
the Company has exclusive ownership of, or, to the Knowledge of the Company,
license to use, all Intellectual Property Assets necessary for the Business as
presently conducted; (ii) the Company’s rights in its Intellectual Property
Assets are free of any Claims; (iii) the Company

 

13





has not received any notice of claims or demands of any other person pertaining
to any of the Company’s Intellectual Property Assets and no proceedings have
been instituted, or are pending or, to the Knowledge of the Company, threatened,
which challenge the rights of the Company in respect thereof. To the Knowledge
of the Company, except as disclosed in Section 2.13(a) of the Disclosure
Schedule, the Company has the right to use, free and clear of claims or rights
of other persons, all customer lists, designs, manufacturing or other processes,
computer software, systems, data compilations, research results and other
information required for or incident to its products or the Business as
presently conducted.

(b)       All patents, patent applications, trademarks, trademark applications
and registrations and registered copyrights and other Intellectual Property
Assets which are owned by the Company are listed in Section 2.13(b) of the
Disclosure Schedule (the “Patents and Patent Applications”). Except as set forth
on Section 2.13(b) of the Disclosure Schedule, all of such patents, patent
applications, trademarks, trademark registrations, trademark applications and
registered copyrights have been duly registered in, filed in or issued by the
United States Patent and Trademark Office, the United States Register of
Copyrights, or the corresponding offices of other jurisdictions as identified on
Section 2.13(b) of the Disclosure Schedule, and have been properly maintained
and renewed in accordance with all applicable provisions of law and
administrative regulations of the United States and each such jurisdiction. All
of the documents evidencing the assignment of all rights from the applicable
inventors with respect to the Patents and Patent Applications are included on
Section 2.13(b) of the Disclosure Schedule.

(c)       All licenses or other agreements under which the Company is granted
rights in Intellectual Property Assets are listed in Section 2.13(c) of the
Disclosure Schedule. All said licenses or other agreements are in full force and
effect, the Company is not in default of any said licenses or other agreements
and, to the Knowledge of the Company, the licensors are not in default thereof
and, except as set forth in Section 2.13(c) of the Disclosure Schedule, all of
the Company’s rights thereunder are freely assignable.

(d)       All licenses or other agreements under which the Company has granted
rights to others in Intellectual Property Assets owned or licensed by the
Company are listed in Section 2.13(d) of the Disclosure Schedule. All of said
licenses or other agreements are in full force and effect, there is no default
by the Company of such licenses or other agreements, and, to the Knowledge of
the Company, there is no default by any other parties thereto constitute legal,
valid and binding obligations of the Company and, to the Knowledge of the
Company, of the other parties thereto, and are enforceable substantially in
accordance with their respective terms; neither the Company nor, to the
Knowledge of the Company, any other party is in default (subject to expiration
of any applicable grace, notice or curative period) in complying with any
provisions of any said licenses or other agreements; and, except as set forth in
Section 2.13(d) of the Disclosure Schedule, all of the Company’s rights
thereunder are freely assignable.

(e)       The Company has taken all steps required in accordance with its
standard business practice to establish and preserve its ownership of all its
Intellectual Property Assets with respect to its products, services and
technology. The Company has no Knowledge of any infringement by others of any of
its rights in its Intellectual Property Assets. Except as set forth in Section
2.13(3) of the Disclosure Schedule, the Company has no Knowledge that its
present

 

14





business, activities or products of the Company infringes any Intellectual
Property Assets of any other person.

Section 2.14.  Litigation. There is no litigation, suit, claim, legal action,
order, arbitration or governmental or administrative proceeding or investigation
pending or, to the Knowledge of the Company, threatened against the Company or
affecting the properties or assets of the Company, or, as to matters related to
the Business conducted by the Company, against any officer, director, manager,
equity holder or key employee of the Company in their respective capacities in
such positions, nor, to the Knowledge of the Company, has there occurred any
event nor does there exist any condition on the basis of which any such claim
may be asserted, except as set forth on Section 2.14 of the Disclosure Schedule.
Section 2.14 of the Disclosure Schedule includes a description of all
litigation, claims, and proceedings involving the Company, or involving any of
its officers, directors, managers, equity holders or key employees in connection
with the Business of the Company.

 

15





Section 2.15.  Labor Matters. Section 2.15 of Disclosure Schedule sets forth a
complete list of all employees of the Company as of the date of this Agreement
along with their compensation. The Company is not a party to any collective
bargaining agreement or other current labor agreement with any labor union or
organization, and, as of the date of this Agreement, there is no union
representation question involving employees of the Company, nor, as of the date
of this Agreement, to the Knowledge of the Company, is there any activity or
proceeding of any labor organization (or representative thereof) or employee
group (or representative thereof) to organize any such employees. There is no
labor strike, slowdown or stoppage pending or, to the Company’s Knowledge,
threatened against the Company. There is not pending or, to the Company’s
Knowledge, threatened, any material charge or complaint relating to unfair labor
practices or any material, sex, age or other discrimination claim against the
Company.

 

Section 2.16.

Regulatory Matters.

(a)       The Company has all franchises, governmental authorizations,
approvals, orders, consents, licenses, certificates, permits, registrations,
qualifications or other rights and privileges (collectively “Permits”) necessary
to permit it to own, lease or operate its property and to conduct its business
as it is presently conducted or proposed to be conducted, all such Permits are
valid and in full force and effect and the Company has been and is in compliance
with the terms and conditions of all such Permits. Each such Permit is set forth
on Section 2.16(a) of the Disclosure Schedule. No Permit is subject to
termination as a result of the execution of this Agreement or consummation of
the transactions contemplated hereby. The Company is now and has heretofore been
in compliance with all applicable constitutions, statutes, laws, ordinances,
codes, orders, treaties, rules and regulations promulgated by any U.S. federal,
state, municipal, non-U.S. or other Governmental Body (each, a “Legal
Requirement”), which apply to the conduct of its business. The Company has never
entered into or been subject to any judgment, consent decree, compliance order
or administrative order with respect to any aspect of the business, affairs,
properties or assets of the Company or received any request for information,
notice, demand letter, administrative inquiry or formal or informal complaint or
claim from any regulatory agency with respect to any aspect of the business,
affairs, properties or assets of the Company.

(b)       The Company has at all times been in compliance with all Legal
Requirements relating to export control and trade embargoes. No product sold or
service provided by the Company during the last five (5) years has been,
directly or indirectly, sold to or performed on behalf of Cuba, Iraq, Iran,
Libya, North Korea or Sudan.

(c)       The Company has not violated the anti-boycott prohibitions contained
in 50 U.S.C. sect. 2401 et seq. or taken any action that can be penalized under
Section 999 of the Code. During the last five (5) years, the Company has not
been a party to, is a beneficiary under or has performed any service or sold any
product under the Company Contract under which a product has been sold to
customers in Bahrain, Iraq, Jordan, Kuwait, Lebanon, Libya, Oman, Qatar, Saudi
Arabia, Sudan, Syria, United Arab Emirates or the Republic of Yemen.

 

16





Section 2.17.  Employee Benefit Programs. Set forth on Section 2.17 to
Disclosure Schedule is a list of all Employee Benefit Plans. “Employee Benefit
Plan” means any “employee benefit plan” within the meaning of Section 3(3) of
ERISA (as defined below), and any bonus, deferred compensation, incentive
compensation, stock ownership, stock purchase, stock option, phantom stock,
vacation, severance, disability, death benefit, hospitalization, dental, tuition
reimbursement, sick leave, family leave, health care reimbursement, dependent
care reimbursement, cafeteria or insurance plan providing benefits to any
present or former employee of the Company (including any employment or other
agreement with any individual employee providing such benefits).

Section 2.18.  Insurance Coverage. The Company has in full force and effect
appropriate insurance policies with coverages customary for similarly situated
companies (without taking into account financial condition) in the same or
similar industries and as required by applicable law. Section 2.18 of the
Disclosure Schedule contains a complete and accurate list of fire, liability,
product liability, workers compensation, health and other forms of insurance
currently in effect and maintained by the Company. Except as disclosed in
Section 2.18 of the Disclosure Schedule, there are currently no claims pending
against the Company under any insurance policies currently in effect and
covering the property, business or employees of the Company, and all premiums
due and payable with respect to the policies maintained by the Company have been
paid to date. There is no threatened termination of any such policies or
arrangements. The insurance coverage provided by such policies or insurance will
not terminate or lapse by reason of the transactions contemplated by this
Agreement and, following the Closing Date, the Company will continue to be
covered under such policies for events occurring prior to the Closing Date. No
such policy provides for or is subject to any currently enforceable retroactive
rate or premium adjustment, loss sharing arrangement or other actual or
contingent liability arising wholly or partially out of events arising prior to
the date hereof. The Company has delivered or made available to the Buyer true
and correct copies of all the insurance policies set forth in Section 2.18 of
the Disclosure Schedule.

Section 2.19.  Investment Banking; Brokerage. Except as set forth in Section
2.19 of the Disclosure Schedule, there are no claims for investment banking
fees, brokerage commissions, broker’s or finder’s fees or similar compensation
in connection with the transactions contemplated by this Agreement payable by
the Company or based on any arrangement or agreement made by or on behalf of the
Company.

Section 2.20.  Environmental Matters. Except as set forth in Section 2.20 of the
Disclosure Schedule, all of the current and past operations of the Business,
including any operations at or from any real property currently or formerly
owned, leased or operated by the Company comply, and have at all times during
the Company’s ownership, lease or operation thereof, complied in all material
respects with all applicable Environmental Laws.

(a)       Except as set forth in Section 2.20 of the Disclosure Schedule, no
Hazardous Materials have been discharged, disposed of, dumped, injected, pumped,
deposited, spilled, leaked, emitted or released by or on behalf of the Company
or any predecessor in interest in, on, over, under, at or from any real property
currently or formerly owned, leased or operated by the Company or any
predecessor in interest in material violation of any applicable

 

17





Environmental Law or which could reasonably be expected to result in material
environmental Liability to the owner, lessee, or operator of such property or to
the Company.

(b)       Except as set forth in Section 2.20 of the Disclosure Schedule, none
of the real property currently or formerly owned, leased or operated by the
Company is listed or, to the Knowledge of the Company, is proposed for listing
on an inventory of sites requiring investigation, monitoring or remediation
maintained by any Governmental Body.

(c)       To the Knowledge of the Company, except as set forth in Section 2.20
of the Disclosure Schedule, the Company has not received any notice from any
Governmental Body or third party of any actual environmental Liability, or to
the Knowledge of the Sellers and the Company, any threatened environmental
Liability, related to the Business or the obligation to investigate, take
corrective action, remediate or monitor the real property currently or formerly
owned, leased or operated by the Company.

(d)       To the Knowledge of the Sellers and the Company, except as set forth
in Section 2.20 of the Disclosure Schedule, there are no conditions existing at
any real property currently or formerly owned, leased or operated by the Company
or relating to the Business that require, or which could reasonably be expected
to require, material remedial or corrective action, removal, monitoring or
closure pursuant to the Environmental Laws.

(e)       Except as set forth in Section 2.20 of the Disclosure Schedule, the
Company has obtained all environmental Permits necessary for the conduct of the
Business and for the operations on, in or at the Real Property. The Company has
been and is in compliance in all material respects with the terms and conditions
of all such environmental Permits, and has not received written notice that any
such environmental Permits will be revoked, suspended or will not be renewed.

(f)        Except as set forth in Section 2.20 of the Disclosure Schedule, the
Company has not assumed by contract or otherwise any material environmental
Liability with respect to the Business.

(g)       Except as set forth in Section 2.20 of the Disclosure Schedule, the
Company has provided to Buyer all material environmental reports, assessments,
audits, studies, investigations, data, environmental Permits and other material
written environmental information in the custody, possession or control of the
Company concerning the Business.

(h)       None of the matters disclosed on Section 2.20 of the Disclosure
Schedule, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.

 

(i)

For purposes herein,

(i)        “Environmental Law” shall mean any federal, state, local or common
law, statute, rule, regulation, ordinance, code, order or judgment (including
any written judicial or administrative interpretations, guidance, directives,
policy statements or opinions) regulating, relating to, or imposing liability or
standards of conduct concerning air emissions, water discharges, noise
emissions, the release or threatened release or discharge of

 

18





any Hazardous Material into the environment, the generation, handling,
treatment, storage, transport or disposal of any Hazardous Material, or
otherwise relating to pollution, or injury to, or the protection of, human
health and safety (but excluding worker health and safety) or the indoor and
outdoor environment; and

(ii)       “Hazardous Materials” shall mean petroleum, petroleum products,
petroleum-derived substances, radioactive materials, hazardous wastes,
biohazardous material, polychlorinated biphenyls, lead-based paint, radon, urea
formaldehyde, asbestos or any materials containing asbestos, pesticides, and any
chemicals, materials or substances regulated under any Environmental Law, or
defined as or included in the definition of “hazardous substances,” “extremely
hazardous substances,” “hazardous materials,” “hazardous constituents,” “toxic
substances,” “pollutants,” “contaminants” or any similar denomination intended
to classify or regulate substances by reason of toxicity, carcinogenicity,
ignitability, corrosivity or reactivity under any Environmental Law.

Section 2.21.  Customers, Distributors and Partners. Section 2.21 of the
Disclosure Schedule sets forth the name of each customer and distributor of the
Company who accounted for more than five percent (5%) of the revenues of the
Company collectively for each of the fiscal year ended December 31, 2007, and/or
for the six (6) months ended June 30, 2008 (the “Customers” and “Distributors”,
respectively), together with the names of any persons or entities with which the
Company has a strategic partnership or similar relationship (“Partners”). No
Customer, Distributor or Partner of the Company has canceled or otherwise
terminated its relationship with the Company or has materially decreased its
usage or purchase of the services or products of the Company except as set fort
in Section 2.21 of the Disclosure Schedule. Except as set forth in Section 2.21
of the Disclosure Schedule, no Customer, Distributor or Partner has, to the
Knowledge of the Company or any Seller, any plan or intention to terminate,
cancel or otherwise materially and adversely modify its relationship with the
Company or to decrease materially or limit its usage, purchase or distribution
of the services or products of the Company.

Section 2.22.  Warranty and Related Matters. Section 2.22 of the Disclosure
Schedule sets forth a complete list of all outstanding product and service
warranties and guarantees on any of the products or services that the Company
distributes, services, markets, sells or produces for itself, a customer or a
third party (each such product or service shall be referred to herein as a
“Company Product”). Except as set forth on Section 2.22 of the Disclosure
Schedule, there are no existing or, to the Knowledge of the Company, threatened,
claims against the Company relating to any work performed by the Company,
product liability, warranty or other similar claims against the Company alleging
that any Company Product is defective or fails to meet any product or service
warranties. Section 2.22 of the Disclosure Schedule sets forth all the (a)
inherent design defects or systemic or chronic problems in any Company Product
and (b) liabilities for warranty or other claims or returns with respect to any
Company Product relating to any such defects or problems which could reasonably
be expected to have a Material Adverse Effect.

Section 2.23.  Illegal Payments. None of the Sellers, officers, or any directors
of the Company or its Affiliates, or, to the Knowledge of the Company or Seller,
any other Person acting on behalf of the Company, has ever offered, made or
received on behalf of the Company

 

19





any illegal payment or contribution of any kind, directly or indirectly,
including, without limitation, payments, gifts or gratuities, to any person,
entity, or United States or foreign national, state or local government
officials, employees or agents or candidates therefor or other persons. Neither,
the Company nor any representative of the Company has, to obtain or retain
business, directly or indirectly offered, paid or promised to pay, or authorized
the payment of, any money or other thing of value (including any fee, gift,
sample, travel expense or entertainment with a value in excess of One Hundred
Dollars ($100.00) in the aggregate to any one individual in any year) or any
commission payment in excess of two percent (2%) of any amount payable, to:

(a)       any person who is an official, officer, agent, employee or
representative of any Governmental Body or of any existing or prospective
customer (whether government owned or non-government owned);

 

(b)

any political party or official thereof;

 

(c)

any candidate for political or political party office; or

 

(d)

any other individual or entity;

(e)       while knowing or having reason to believe that all or any portion of
such money or thing of value would be offered, given, or promised, directly or
indirectly, to any such official, officer, agent, employee, representative,
political party, political party official, candidate, individual, or any entity
affiliated with such customer, political party or official or political office.
Each transaction is properly and accurately recorded on the books and records of
the Company in all material respects, and each document upon which entries in
the Company’s books and records are based is complete and accurate in all
material respects. The Company maintains a system of internal accounting
controls adequate to insure that the Company maintains no off-the-books accounts
and that the Company’s assets are used only in accordance with the Company’s
management directives.

Section 2.24.  Solvency. The Company has not: (a) made a general assignment for
the benefit of creditors; (b) filed any voluntary petition in bankruptcy or
suffered the filing of any involuntary petition by its creditors; (c) suffered
the appointment of a receiver to take possession of all, or substantially all,
of its assets; (d) suffered the attachment or other judicial seizure of all, or
substantially all, of its assets; or (e) except as set forth on Section 2.24 of
the Disclosure Schedule made an offer of settlement, extension or composition to
its creditors generally.

Section 2.25.  Government Contracts. The Company has (a) no contractual
obligation to renegotiate government, quasi-government, sovereign or
quasi-sovereign contracts or subcontracts; (b) not been suspended or debarred
from bidding on contracts or subcontracts with any Governmental Body; (c) not
been audited or investigated by any such Governmental Body with respect to
contracts entered into or goods and services provided by the Company or any of
its Affiliates; or (d) not had a contract terminated by any such Governmental
Body for default or failure to perform in accordance with applicable standards.

Section 2.26.  Accuracy of Information; Full Disclosure. No representation or
warranty of the Company contained in this Agreement or in the Disclosure
Schedule contains an

 

20





untrue statement of a material fact or omits to state a material fact required
to be stated therein or necessary to make the statements made therein, in the
context in which made, not materially false or misleading. To the Knowledge of
the Company and the Sellers, there is no fact that has not been disclosed to
Buyer that has or that could reasonably be expected to have a Material Adverse
Effect, or that could reasonably be expected to impair the ability of the
Company, Sellers or Buyer to consummate the transactions contemplated by this
Agreement.

ARTICLE III - REPRESENTATIONS AND WARRANTIES OF SELLERS

As a material inducement to Buyer to enter into this Agreement and consummate
the transactions contemplated hereby, each Seller hereby represents, warrants
and covenants to Buyer, jointly and severally with the other Sellers, as
follows:

Section 3.1.    Shares. Such Seller owns of record and beneficially the number
of shares of Company Stock set forth opposite such Seller’s name in Exhibit A
attached hereto. The Shares being sold by such seller as set forth on Exhibit A,
are, and when delivered by such Seller to Buyer pursuant to this Agreement will
be, free and clear of any and all Claims, including Claims of spouses, former
spouses and other family members.

 

Section 3.2.

Authority.

(a)       Except as otherwise noted in this Agrement, this Agreement and all
agreements, documents and instruments executed and delivered by such Seller
pursuant hereto (the “Seller Ancillary Documents”) are valid and binding
obligations of such Seller enforceable in accordance with their respective
terms, assuming due authorization, execution and delivery of this Agreement by
Buyer, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally, from time to time in effect, and by equitable limitations on
the availability of specific remedies and by principles of equity. Such Seller
has full right, authority, power and capacity to enter into this Agreement and
all agreements, documents and instruments executed and delivered by such Seller
pursuant hereto and to carry out the transactions contemplated hereby and
thereby.

(b)       Except as otherwise noted in this Agreement, the execution, delivery
and performance by such Seller of this Agreement and the Seller Ancillary
Documents, and the consummation of the transactions contemplated by this
Agreement and the Seller Ancillary Documents do not and will not: (i) violate,
conflict with or result in a default (whether after the giving of notice, lapse
of time or both) under any contract or obligation to which such Seller is a
party or by which it or its assets are bound, or cause the creation of any lien
or encumbrance upon any of the assets of such Seller; (ii) violate, conflict
with or result in a default (whether after the giving of notice, lapse of time
or both) under, any provision of any law, regulation or rule, or any order of,
or any restriction imposed by any court or other governmental agency applicable
to such Seller; (iii) require from such Seller any notice to, declaration or
filing with, or consent or approval of any governmental authority or other third
party; or (iv) accelerate any obligation under, or give rise to a right of
termination of, any agreement, permit, license or authorization to which such
Seller is a party or by which it is bound.

 

21





Section 3.3.    Investment Banking; Brokerage. There are no claims for
investment banking fees, brokerage commissions, broker’s or finder’s fees or
similar compensation in connection with the transactions contemplated by this
Agreement payable by such Seller or based on any arrangement or agreement made
by or on behalf of such Seller.

Article IV - REPRESENTATIONS AND WARRANTIES REGARDING BUYER

As a material inducement to the Company and Sellers to enter into this Agreement
and consummate the transactions contemplated hereby, Buyer hereby represents and
warrants to the Sellers as follows:.

Section 4.1.    Organization and Corporate Power. Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware. Buyer has all required power and authority to carry on its business as
presently conducted, to enter into and perform this Agreement and the agreements
contemplated hereby to which it is a party and to carry out the transactions
contemplated hereby and thereby, including the purchase of the Shares.

 

Section 4.2.

Authority and Non-Contravention.

(a)       Buyer has full right, authority and power under its Organizational
Documents to enter into this Agreement and all agreements, documents and
instruments executed by Buyer pursuant hereto and to carry out the transactions
contemplated hereby and thereby. This Agreement and all agreements, documents
and instruments executed and delivered by Buyer pursuant hereto are (assuming
the due and valid authorization, execution and delivery of this Agreement and
other such agreements by each Seller and the Company) valid and binding
obligations of Buyer, enforceable in accordance with their respective terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally, from time to time in effect, and by equitable limitations on
the availability of specific remedies and by principles of equity. The
execution, delivery and performance of this Agreement and all agreements,
documents and instruments executed and delivered by Buyer pursuant hereto and
the purchase of the Shares contemplated hereby have been duly authorized by all
necessary action of Buyer.

(b)       Neither the execution and delivery by Buyer of this Agreement and the
other agreements, documents and instruments contemplated hereby, nor the
consummation by Buyer of the transactions in accordance with the terms hereof
and thereof conflicts with or results in a breach of any provisions of Buyer’s
Organizational Documents. The execution and delivery by Buyer of this Agreement
and the other agreements, documents and instruments contemplated hereby, and the
consummation by Buyer of the transactions in accordance with the terms hereof
and thereof do not and will not: (a) violate or result in a violation of,
conflict with or constitute or result in a violation of or default (whether
after the giving of notice, lapse of time or both) or loss of benefit under any
material agreement or obligation to which Buyer is a party or by which Buyer or
its assets is bound, or cause the creation of any Claim upon any of the assets
of Buyer; (b) violate, conflict with or result in a violation of, or constitute
a default (whether after the giving of notice, lapse of time or both) under, any
provision of any law,

 

22





regulation or rule, or any order of, or any restriction imposed by, any court or
Governmental Body applicable to Buyer; or (c) violate or result in a violation
of, or constitute a default (whether after the giving of notice, lapse of time
or both) under, accelerate any obligation under, or give rise to a right of
termination of, any material agreement, permit, license or authorization to
which Buyer is a party or by which Buyer is bound, except, in each case, as
would not have a material adverse effect on the ability of Buyer to perform its
obligations under this Agreement.

 

Section 4.3.

Consents and Approvals.

(a)       The execution, delivery and performance of this Agreement by Buyer
will not, as of the Closing, require any consent, approval, authorization or
other action by, or filing with or notification to, any Governmental Body,
except where failure to obtain such consent, approval, authorization or action,
or to make such filing or notification, would not have a material adverse effect
on the ability of Buyer to perform its obligations under this Agreement.

(b)       The execution, delivery and performance of this Agreement by Buyer
will not, as of the Closing, require any third-party consents, approvals,
authorizations or actions, except where failure to obtain such consents,
approvals, authorizations or actions would not have a material adverse effect on
the ability of Buyer to perform its obligations under this Agreement.

Section 4.4.    Investment Banking; Brokerage. Buyer has no obligations to any
parties for investment banking fees, brokerage commissions, broker’s or finder’s
fees or similar compensation in connection with the transactions contemplated by
this Agreement payable by Buyer or based on any arrangement or agreement made by
or on behalf of Buyer.

Article V - CERTAIN COVENANTS OF THE PARTIES

 

Section 5.1.

Confidentiality; Press Releases.

(a)       Each Seller agrees, and each will cause each of their respective
subsidiaries to agree, that, following the consummation of the Closing, each
Seller, each subsidiary, and their respective officers, directors, agents and
representatives, will hold in strict confidence, and will not use, any
confidential or proprietary data or information obtained from Company with
respect to its business or financial condition. Information generally known in
Company’s industry or which has been disclosed to Sellers by third parties who
have a right to do so shall not be deemed confidential or proprietary
information for purposes of this Agreement. Notwithstanding the foregoing, in
the event any Seller or its Subsidiary is required by law to disclose such
information, such Seller shall provide the Company with prompt notice of such
requirement so Company may seek an appropriate protective order and failing the
entry of such protective order, such Seller or such subsidiary may disclose only
such information as determined by independent legal counsel is required and will
exercise reasonable efforts to maintain the assurance that confidential
treatment will be accorded such information.

(b)       Each of Buyer, the Company and Sellers will not, and will cause each
of their Affiliates and representatives not to, issue or cause the publication
of any press release or other public announcement with respect to this Agreement
or the transactions contemplated hereby without the prior written consent of the
other party (or in the case of Sellers, Sellers’

 

23





Representative), which consent shall not be unreasonably withheld or delayed;
provided, however, that a party may, without the prior consent of the other
parties hereto, issue or cause publication of any such press release or public
announcement to the extent that such party reasonably determines, after
consultation with outside legal counsel, such action to be required by law, in
which event such party shall provide the proposed press release or public
announcement in advance of its issuance to the other party and allow such other
party reasonable time to comment on such proposed press release or public
announcement.

Section 5.2.    Intercompany Obligations. Effective on or prior to the Closing,
Seller and the Company shall cause any outstanding intercompany indebtedness
between such parties to be canceled and extinguished in full without any payment
to either party, and shall terminate any tax sharing arrangement or agreement
among the Company, Sellers and any of Seller’s Affiliates provided, that this
Section 5.2 shall not cancel, extinguish or otherwise limit payments under the
Existing Lease or the Amended Lease, except in accordance with the Existing
Lease or the Amended Lease, as the case may be.

 

Section 5.3.

Call Right.

(a)       Buyer shall have, from and after the third anniversary of the date
hereof (the “Call Exercise Date”), the right and option (the “Call Right”) to
purchase from the Seller and, upon the exercise of such Call Right, each Seller
shall have the obligation to sell to Buyer, all the remaining shares of Common
Stock held by Sellers (the “Option Shares”).

(b)       In order to exercise the Call Right on or after the Call Exercise
Date, Buyer shall deliver to each Seller between January 1 and March 31 of the
fiscal year in which the Call Right is being exercised, a written notice of such
exercise to such address or facsimile number set forth on Exhibit A (it being
understood that no exercise of the Call Right will be valid unless it is
exercised in the period between January 1 and March 31). Provided such notice is
delivered in accordance with Section 5.3 to such Seller on or prior to 6:30 p.m.
(New York time) on a Business Day, the date of exercise (the “Call Notice Date”)
of the Call Right shall be the date of such delivery of such notice. The
delivery of a call notice in accordance herewith shall constitute a binding
obligation (a) on the part of Buyer to purchase and (b) on the part of such
Seller to sell, the Option Shares subject to such notice in accordance with the
terms of this Agreement. “Business Day” means any day except Saturday, Sunday
and any day which is a federal legal holiday or a day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

(c)       The closing for the purchase and sale of the Option Shares pursuant to
this Section 5.3 shall take place at the offices of the Company on the first
Business Day which is fifteen (15) days after the date of the Call Notice Date
(or such other date as the Buyer and Sellers may agree). At such closing, (i)
the Buyer shall pay the Call/Put Price (as defined in Section 5.3(e)) against
delivery of the Option Shares and (ii) each Seller shall deliver instruments of
assignment and other agreements and documents reasonably satisfactory to the
Buyer effectively assigning the Option Shares held by such Seller, free and
clear of all Claims.

 

24





(d)       No Seller shall sell, transfer, assign, pledge, hypothecate or
otherwise encumber any of the Option Shares, except that if a Seller has
received a bona fide offer from a third party (a “Third Party Offer”)for the
purchase of all or a portion of such Seller’s Option Shares, the Seller may sell
such Option Shares pursuant to such Third Party Offer after offering such Option
Shares to the Buyer at the Call//Put Price. The Buyer shall have 15 days after
receipt of notice of a Third Party Offer to Purchase such Option Shares to elect
to purchase such Option Shares at the Call/Put Price. If the Buyer will Purchase
the Option Shares, such Closing shall take place as set forth in Section 5.3(c),
except that the Closing date will occur 15 days after the Buyer elects to
purchase such Option Shares.

(e)       The Call/Put Price, with respect to the Option Shares or the Seller
Option Shares, shall be the greater of:

(i)        the amount determined as follows: 4.5 multiplied by (x) the number of
Option Shares or Seller Option Shares being purchased divided by the total
number of outstanding shares of Common Stock (on a fully diluted bases)
multiplied by (y) Net Income; or

(ii)       the amount determined as follows: (x) the number of Option Shares or
Seller Option Shares being purchased divided by the total number of outstanding
shares of Common Stock (on a fully diluted bases) multiplied by (y) Net Book
Value.

For purposes of this Section 5.3(e) and Section 5.4, “Net Income” shall mean the
net earnings of the Company, determined in accordance with GAAP, prior to making
provisions for the payment of taxes for the last completed fiscal year prior to
the date of the purchase of the Option Shares or the Seller Options Shares
pursuant to Section 5.3 or 5.4.. “Net Book Value” shall mean the net book value
of the Company, determined in accordance with GAAP, for the last completed
fiscal year of the Company prior to the date the purchase of the Option Shares
or the Seller Option Shares pursuant to Section 5.3 and 5.4.

 

Section 5.4.

Put Right.

(a)       Each Seller shall have, commencing on the first anniversary of the
date hereof through the fifth anniversary of the date hereof (the “Put Exercise
Period”), the right and option to cause the Buyer to purchase (the “Put Right”)
from such Seller the remaining shares of Common Stock held by such Seller (with
respect to such Seller, the “Seller Option Shares”) and Buyer shall have the
obligation to purchase such Seller Option Shares in accordance with this Section
5.4.

(b)       In order to exercise the Put Right during the Put Exercise Period, the
exercising Seller shall deliver to Buyer between January 1 and March 31 of the
fiscal year in which the Put Right is being exercised, a written notice of such
exercise to such address or facsimile number set forth on Exhibit A (it being
understood that no exercise of the Put Right will be valid unless it is
exercised in the period between January 1 and March 31). Provided such notice is
delivered in accordance with this Section 5.4 to such Seller on or prior to 6:30
p.m. (New York time) on a Business Day, the date of exercise (the “Put Notice
Date”) of the Put Right shall be the date of such delivery of such notice. The
delivery of a put notice in

 

25





accordance herewith shall constitute a binding obligation (a) on the part of
Buyer to purchase, and (b) on the part of such Seller to sell, the Seller’s
Option Shares subject to such notice in accordance with the terms of this
Agreement.

(c)       The closing for the purchase and sale of the Seller Option Shares
pursuant to this Section 5.4 shall take place at the offices of the Company on
the first Business Day which is fifteen (15) days after the Put Notice Date (or
such other date as the Buyer and applicable Seller may agree). At such closing,
(i) the Buyer shall pay the Call/Put Price against delivery of the Seller Option
Shares and (ii) the applicable Seller shall deliver instruments of assignment
and other agreements and documents reasonably satisfactory to the Buyer
effectively assigning the Seller Option Shares held by such Seller, free and
clear of all Claims.

Section 5.5.    Book Purchase Rights. To the extent any Seller or any Affiliate
of the Seller, sells or otherwise distributes copies of the book “How To Print
T-Shirts for Fun and Profit,” such Seller hereby agrees to sell to the Company,
at the Company’s option, such number of books requested by the Company at a
price no less favorable than a price given any other customer of such Seller.
Each Seller agrees, to the extent that it sells or transfers the right to
publish, sell or distribute the book, it shall cause any such transferee of such
rights to provide the Company with the same rights as the Company has under this
Section 5.5.

Section 5.6.    Non-Compete. (a)     The Buyer requires, as a condition to its
purchase of the Shares and in order to preserve the value thereof, that the
Sellers agree not to compete with the Company in the decorative apparel business
in accordance with the terms of this Section 5.6. In consideration of the
foregoing, the Sellers agree that, for the period commencing on the Closing Date
and ending on the second anniversary of the Closing Date (the “Non-Compete
Period”), the Sellers shall not, and shall not cause or permit any of their
direct and indirect holders of any equity interest therein and existing and
future Affiliates to, directly or indirectly, own, manage, operate or control,
or engage in, join or participate in the ownership, management, operation or
control of or furnish any capital to or be connected in any way with, or assist
or participate with any other Person in the taking of such actions with respect
to, any Person or business that competes, directly or indirectly with the
Company in the decorative apparel business in any of the geographic areas where
the Business is conducted as of the Closing Date; provided, however, that the
foregoing shall not be deemed to prohibit the Sellers or any of their Affiliates
from (i) selling, publishing or distributing books or other media related to
T-Shirt printing and the T-Shirt printing industry and (ii) owning not more than
two percent (2%) of the outstanding securities of any Person if such securities
are listed on a national or international securities exchange or traded on the
over-the-counter market.

(b)       The parties hereto recognize that the laws and public policies of the
various States of the United States of America may differ as to the validity and
enforceability of covenants similar to those set forth in this Section 5.6 . It
is the intention of the parties that the provisions of Section 5.6 be enforced
to the fullest extent permissible under the laws and policies of each
jurisdiction in which enforcement may be sought, and that the unenforceability
(or the modification to conform to such laws or policies) of any provisions of
Section 5.6 shall not render unenforceable or impair the remainder of the
provisions of Section 5.6. Accordingly, if at the time of enforcement of any
provision of Section 5.6, a court of competent jurisdiction holds that the
restrictions stated herein are unreasonable under circumstances then existing,
the parties

 

26





hereto agree that the maximum period, scope or geographic area reasonable under
such circumstances will be substituted for the stated period, scope or
geographical area and that such court shall be allowed to revise the
restrictions contained herein to cover the maximum period, scope and
geographical area permitted by law.

Board of Directors. The Sellers and Buyer hereby consent, and hereby appoint
Paul Gallagher, Beverly Eichel and Scott O. Fresener as directors of the
Company, effective August 1, 2008.

Article VI - CLOSING DELIVERIES

Section 6.1.    Seller and Company Deliveries. The Seller or the Company, as
applicable, on or before the Closing Date, shall deliver to Buyer, in form and
substance satisfactory to Buyer, the following:

(a)       all of the Shares, free and clear of any and all liens, claims,
options, charges, pledges, mortgages, security interests, deeds of trust, voting
agreements, voting trusts, encumbrances, rights or restrictions of any nature
(“Claims”), and the certificates for the Shares shall be duly endorsed in blank
or accompanied by stock powers duly executed in blank, or if such stock
certificates are not then available, affidavits of loss (with appropriate
indemnities) in lieu thereof;

(b)       all minute books and stock transfer books of the Company and its
Subsidiaries (as defined below);

(c)       (i) any instruments from JPMorgan Chase Bank (“Chase”) evidencing the
purchase of the Note, dated December 12, 2007 (the “Note”), in the original
principal amount of One Million Five-Hundred Thousand Dollars ($1,500,000) (the
“Chase Loan”), (ii) documents evidencing the assignment to Buyer of any security
interests granted Chase as security for the Note and the Chase Loan (including
applicable Uniform Commercial Code financing statements and the Deed of Trust
(as defined below)), and (iii) documents evidencing the satisfaction of the
Company’s Commercial Credit Card Agreement with Chase (collectively, the “Chase
Payoff Documents”);

(d)       a valid and binding amendment to the Deed of Trust, Assignment of
Leases and Rents, Security Agreement and Financing Statement, dated as of
September 20, 2006, between Fresener Holdings and Chase (the “Deed of Trust”) on
the property located at 1901 East 5th Street, Tempe, Arizona (the “Company
Headquarters”), in favor of the Buyer (and consented to by Chase) as additional
security for Note and for the obligations of Sellers hereunder;

(e)       a duly executed “bad-boy” guaranty from Scott Fresener in the form set
forth as Exhibit E;

(f)        from each of the vendors set forth on Exhibit B (the “Vendors”), the
applicable Vendor Letter in the form set forth on Exhibit B-1;

 

27





(g)       an Employment Agreement executed by Scott Fresener in the form
attached hereto as Exhibit C, between the Company and Scott Fresener;

(h)       an amended and restated Lease (the “Amended Lease”) duly executed by
Fresener Holdings to the Company in the form attached hereto as Exhibit D, with
respect to the Company Headquarters;

(i)        a duly executed Management Agreement in the form attached hereto as
Exhibit F, between the Company and Buyer, providing for the Buyer to provide
Management Services to the Company;

(j)        consent of the Sellers, as shareholders of the Company, and the
current board of directors of the Company, approving an amendment to the
Certificate of Incorporation of the Company in the form set forth as Exhibit G;

(k)       resignations of all of the Directors of the Company and of such
officers of the Company as may be requested by Buyer at least three (3) days
prior to the Closing, such resignations to be effective at the Closing; and

 

(l)

the following certificates, each as valid as of the Closing Date:

(i)        certificates executed by the Secretary of each of the Company and the
Subsidiaries certifying that true and correct copies of (x) its Organizational
Documents and (y) stockholder and board resolutions approving the transactions
contemplated hereby are attached thereto, and certifying the incumbency and
signature of officers executing any agreement contemplated hereby;

(ii)       certificate of an executive officer of the Company, dated the Closing
Date, to the effect that (x) the Company’s and Sellers’ representations and
warranties in this Agreement, any Company Ancillary Documents, any Seller
Ancillary Documents and in the Disclosure Schedule or the certificates,
agreements or instruments which the Company or Sellers have delivered in
connection with this Agreement shall be true and correct as of the Closing Date,
except that, to the extent such representations and warranties expressly speak
as of an earlier date, such representations and warranties shall, to such
extent, be true and correct as of such earlier date and (y) since June 30, 2008,
the has been no material adverse change to the assets, liabilities, condition
(financial or other), business, results of operations or prospects of the
Company;

(iii)      certificates as to the good standing of the Company and each
Subsidiary executed by the appropriate officials of the respective jurisdiction
of organization of each such entity.

Section 6.2.    Buyer Deliveries. At the Closing, Buyer shall deliver, or shall
have caused to be delivered, to the Company, Sellers, or Sellers’ Representative
(as applicable), the following:

(a)       the Purchase Price to Sellers by wire transfer of immediately
available funds to the account specified in writing by the Sellers’
Representative on Schedule 1.1(c);

 

28





 

(b)

the Amended Lease duly executed by the Company,

(c)       evidence reasonably satisfactory to the Sellers that the Chase Loan
has been purchased by the Buyer or an Affiliate of the Buyer and that each of
the Commercial Guaranty dated September 26, 2006 and the Commercial Guaranty
dated December 12, 2007, in each case by Pat Fresener and Scott Fresener in
favor of Chase, has been terminated;

 

(d)

the Employment Agreement duly executed by the Company;

 

(e)

the following certificates, each valid as of the Closing Date:

(i)        certificates executed by the Secretary of Buyer certifying that true
and correct copies of its Organizational Documents are attached thereto, and
certifying the incumbency and signature of officers executing any agreement
contemplated hereby; and

(ii)       a certificate as to the good standing of Buyer executed by the
appropriate officials of the jurisdiction of organization of Buyer.

Article VII - SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION

 

Section 7.1.

Survival of Representations, Warranties and Covenants.

(a)       All representations, warranties, covenants, and agreements of the
Company, Sellers and Buyer made in this Agreement, in the Schedules delivered to
Buyer and all agreements, documents and instruments executed and delivered in
connection herewith (i) shall be deemed to have been relied upon by the party or
parties to whom they are made, and shall survive the Closing and (ii) shall bind
the parties’ successors, heirs and assigns (including, without limitation, any
successor to Sellers and Buyer by way of acquisition, merger or otherwise),
whether so expressed or not, and, except as otherwise provided in this
Agreement, all such representations, warranties, covenants and agreements shall
inure to the benefit of the parties (subject to Section 9.9 below) and their
respective successors, heirs and assigns, whether so expressed or not.

(b)       The representations and warranties contained in Articles II, III and
IV hereof shall expire and terminate and be of no further force and effect after
the date which is twenty-four (24) months following the Closing Date, except
that any specific written claim for breach thereof made prior to such expiration
date and delivered to the party against whom such indemnification is sought
shall survive thereafter and, as to any such claim, such applicable expiration
will not effect the rights to indemnification of the party making such claim;
provided, however, that any such written claim with respect to a breach of the
representations and warranties may (i) with respect to fraud or intentional
misrepresentation by Sellers, the Company or Buyer, be given at any time and
(ii) with respect to a breach of the representations or warranties contained in
Section 2.2 (Authority); Section 2.3 (Capitalization); Section 2.5 (Financial
Statements); Section 2.11 (Tax Matters); Section 2.20 (Environmental Matters);
Section 3.1 (Shares); Section 3.2 (Authority) and Section 4.2 (Authority)
(collectively, the

 

29





“Excluded Representations”) be given at any time prior to the end of the
applicable statute of limitations, including extensions.

Section 7.2.    Indemnification by Sellers. Subject to this Article VII, each
Seller jointly and severally with each other Seller, on their behalf and on
behalf of their successors, assigns, or his or her successors, executors,
administrators, estate, heirs and assigns (collectively, for the purposes of
this Section 7.2, the “Seller Indemnifying Parties”, and each individually, a
“Seller Indemnifying Party”) agrees, to defend, indemnify and hold Buyer, its
Affiliates (including, after the Closing, the Company and the Subsidiaries), and
their respective officers, directors, employees and agents and each of the
heirs, successors and assigns of any of the foregoing (collectively, the “Buyer
Indemnified Parties” and, individually, a “Buyer Indemnified Party”) harmless
from and against any and all damages, liabilities, losses, claims, obligations,
liens, assessments, judgments, Taxes, fines, penalties, costs and expenses, as
the same are incurred, of any kind or nature whatsoever (excluding any
consequential, special, exemplary or punitive damages, or any multiple of
damages) (“Losses”) which are sustained or suffered by any such Buyer
Indemnified Party based upon, arising out of, or by reason of:

(a)       any breach of any representation or warranty made by such Seller or
the Company in (i) this Agreement, Company, Ancillary Agreement or Seller
Ancillary Agreement, (ii) the Schedules hereto, (iii) any transfer instrument or
(iv) any other certificate, document, writing or instrument delivered by any
Seller or the Company pursuant to this Agreement;

(b)       any breach of any covenant or obligation of the Company or such Seller
in this Agreement or in any other certificate, document, writing or instrument
delivered by the Company or any Seller pursuant to this Agreement; and/or

(c)       any broker’s, finder’s, financial advisor’s or other similar fees and
commissions payable in connection with the transactions contemplated by this
Agreement based upon arrangements made by or on behalf of Sellers, the Company
or any Affiliate of the Company.

Section 7.3.    Indemnification by Buyer. Subject to this Article VII, Buyer, on
its own behalf and on behalf of its successors, assigns (collectively, for the
purposes of this Section 7.3, the “Buyer Indemnifying Parties”, and each
individually, a “Buyer Indemnifying Party”) agree, to defend, indemnify and hold
each Seller, its subsidiaries, its Affiliates, and their respective direct and
indirect partners (including partners of partners and stockholders and members
of partners), members, stockholders, directors, officers, employees and agents
(collectively, the “Seller Indemnified Parties” and, individually, an “Seller
Indemnified Party”) harmless from and against any and all Losses which may be
sustained or suffered by any such Seller Indemnified Party based upon, arising
out of, or by reason of:

(a)       any breach of any representation or warranty made by Buyer in (i) this
Agreement; (ii) the Schedules hereto; (iii) any transfer instrument; or (iv) any
other certificate, document, writing or instrument delivered by Buyer pursuant
to this Agreement;

 

30





(b)       any breach of any covenant or obligation of Buyer in this Agreement or
in any other certificate, document, writing or instrument delivered by Buyer
pursuant to this Agreement; and/or

(c)       any broker’s, finder’s, financial advisor’s or other similar fees and
commissions payable in connection with the transactions contemplated by this
Agreement based upon arrangements made by or on behalf of the Buyer or any
Affiliate of the Buyer.

Section 7.4.    Limitations on Indemnification by the Seller Indemnifying
Parties. Notwithstanding anything in Section 7.2 to the contrary, the
obligations of the Seller Indemnifying Parties pursuant to this Article VII
shall be subject to the following limitations:

(a)       the Seller Indemnifying Parties shall not be obligated to provide
indemnification for Losses in respect of claims made by any Buyer Indemnified
Party for indemnification under Section 7.2 above unless the total of all Losses
in respect of claims made by Buyer Indemnified Parties for indemnification
(without giving effect to any materiality or knowledge qualifiers in the
representation and warranties) shall exceed Fifty Thousand Dollars ($50,000)
(the “Threshold”) in the aggregate, whereupon the amount of all such Losses
(including amounts comprising the Threshold) shall be recoverable by Buyer
Indemnified Parties in accordance with the terms hereof;

(b)       the maximum aggregate amount payable by the Seller Indemnifying
Parties to all Buyer Indemnified Parties for Losses in respect of claims made by
Buyer Indemnified Parties for indemnification under Section 7.2 shall not exceed
One Million Dollars ($ 1,000,000) (the “Cap”); and

(c)       payments by the Seller Indemnifying Parties pursuant to Section 7.2
shall be limited to the amount of any liability or damage that remains after
deducting therefrom any insurance proceeds and any indemnity, contribution or
other similar payment actually received by Buyer Indemnified Parties from any
third party with respect thereto.

Notwithstanding anything in the Sections 7.4(a) and (b) to the contrary, neither
the Threshold nor the Cap shall apply to any claims arising out a breach of
Sections 2.2(a), 2.3(a) 3.1 or 3.2(a).

Section 7.5.    Limitations on Indemnification by Buyer Indemnifying Parties.
Notwithstanding anything in Section 7.3 to the contrary, the obligations of
Buyer Indemnifying Parties pursuant to this Article VII shall be subject to the
following limitations:

(a)       Buyer Indemnifying Parties shall not be obligated to provide
indemnification for Losses in respect of claims made by any Seller Indemnified
Party for indemnification under Section 7.3 above unless the total of all Losses
in respect of claims made by the Seller Indemnified Parties for indemnification
shall exceed the Threshold in the aggregate, whereupon the amount of all such
Losses including amounts comprising the Threshold shall be recoverable by the
Seller Indemnified Parties in accordance with the terms hereof;

(b)       the maximum amount payable by any Buyer Indemnifying Party to all
Seller Indemnified Parties for Losses in respect of claims made by the Seller
Indemnified Parties for indemnification under Section 7.3 shall not exceed the
Cap;

 

31





(c)       payments by Buyer Indemnifying Parties pursuant to Section 7.3 shall
be further limited to the amount of any liability or damage that remains after
deducting therefrom any insurance proceeds and any indemnity, contribution or
other similar payment actually received by Seller Indemnified Parties from any
third party with respect thereto;

(d)       the amount of Losses otherwise recoverable under Section 7.3 shall be
adjusted to the extent to which any federal, state, local or foreign tax
liabilities or benefits are realized by the Seller Indemnified Parties by reason
of any Loss or indemnity payment hereunder.

Notwithstanding anything in the Sections 7.5(a) and (b) to the contrary, neither
the Threshold nor the Cap shall apply to any claims arising out a breach of
Section 4.2(a).

 

Section 7.6.

Notice; Payment of Losses; Defense of Claims.

(a)       A Buyer Indemnified Party or a Seller Indemnified Party (as
applicable, an “Indemnified Party”) shall give written notice of a claim for
indemnification of a Loss actually sustained or suffered under Section 7.2 or
Section 7.3 to a Seller Indemnifying Party or Buyer Indemnifying Party (as
applicable, an “Indemnifying Party”), specifying in reasonable detail the
amount, nature and source of the Loss, and including therewith copies of any
notices or other documents with respect to such Loss; provided, however, that
failure to give such notice shall not limit the right of an Indemnified Party to
recover indemnity or reimbursement except to the extent that the Indemnifying
Party suffers any material prejudice or material harm with respect to such claim
as a result of such failure.

(b)       Within ten (10) business days after receiving notice of a claim for
indemnification of a Loss, the Indemnifying Party shall, by written notice to
the Indemnified Party, concede or deny liability for the Loss in whole or in
part. If the Indemnifying Party concedes liability for a Loss in whole or in
part, it shall, within twenty (20) business days of such concession, pay the
amount of the Loss to the Indemnified Party to the extent of the liability
conceded. Any such payment shall be made in immediately available funds equal to
the amount of such claim so payable. If the Indemnifying Party denies liability
in whole or in part, then the Indemnifying Party shall make no payment (except
for the amount of any conceded liability payable as set forth above) until the
matter is resolved in accordance with this Agreement.

 

Section 7.7.

Third Party Claims.

(a)       Promptly after receipt by any Indemnified Party of notice of the
commencement or assertion of any action, proceeding, demand, claim or
investigation by a third party or circumstances which, with the lapse of time,
such Indemnified Party believes is likely to give rise to an action, proceeding,
demand, claim or investigation by a third party (an “Asserted Liability”) that
may result in a Loss, such Indemnified Party shall give written notice thereof
(the “Claims Notice”) to the Indemnifying Parties. The Claims Notice shall
describe the Asserted Liability in reasonable detail, and shall indicate the
amount (estimated, if necessary) of the Loss that has been or may be suffered.

(b)       The Indemnifying Party shall be, subject to the limitations set forth
in this Section 7.7, entitled to assume control of and appoint lead counsel for
such defense; provided,

 

32





however, that the Indemnifying Parties shall not have the right to assume
control of the defense of any Asserted Liability if the named parties to any
such action or proceeding (including any impleaded parties) include both the
Indemnified Parties and the Indemnifying Parties and the former shall have been
advised in writing by counsel (with a copy to the Indemnifying Parties) that
there are one or more legal or equitable defenses available to them that are
different from or additional to those available to Indemnifying Parties;
provided, further, that to exercise such rights the Indemnifying Party must give
notice to the Indemnified Party within thirty (30) days after receipt of any
such Claims Notice whether it is assuming control of and appointing lead counsel
for such defense. If the Indemnifying Party does not give such notice within
such 30-day period, then the Indemnified Party shall have the right to assume
control of the defense thereof at the cost and expense of the Indemnifying
Party.

(c)       If the Indemnifying Party shall assume the control of the defense of
the Asserted Liability in accordance with the provisions of this Section 7.7,
(1) the Indemnifying Party shall obtain the prior written consent of the
Indemnified Party (which consent shall not be unreasonably withheld, conditioned
or delayed) before entering into any settlement, compromise, admission or
acknowledgement of the validity of such Asserted Liability if the settlement
does not unconditionally release the Indemnified Party from all liabilities and
obligations with respect to such Asserted Liability or the settlement imposes
injunctive or other equitable relief against the Indemnified Party and (2) the
Indemnified Party shall be entitled to participate, at its own cost and expense,
in the defense of such Asserted Liability and to employ separate counsel of its
choice for such purpose. The fees, costs and expenses of any such separate
counsel to the Indemnified Party pursuant to this Section 7.7 shall be paid by
the Indemnified Party; provided, however, that the Indemnifying Party shall pay
the fees, costs and expenses of such counsel if (i) the employment of separate
counsel shall have been authorized in writing by the Indemnifying Party in
connection with the defense of such Asserted Liability or (ii) the Indemnified
Party’s legal counsel shall have advised the Indemnifying Party in writing, with
a copy delivered to the Indemnifying Party, that a material conflict of interest
exists that would make it inappropriate under applicable standards of
professional conduct to have common counsel.

(d)       If the Indemnified Party shall assume the control of the defense of
any Asserted Liability in accordance with the provisions of this Section 7.7,
(i) the Indemnified Party shall obtain the prior written consent of the
Indemnifying Party (which shall not be unreasonably withheld, conditioned or
delayed) before entering into any settlement, compromise, admission or
acknowledgement of the validity of such Asserted Liability and (ii) the
Indemnifying Party shall be entitled to participate, at its cost and expense, in
the defense of such Asserted Liability and to employ separate counsel of its
choice for such purpose.

Each party shall cooperate, and cause their respective Affiliates to cooperate,
in the defense or prosecution of any Asserted Liability and shall furnish or
cause to be furnished such records, information and testimony (subject to any
applicable confidentiality restrictions).

Section 7.8.    Treatment of Indemnity Payments. All payments made by Sellers or
Buyer, as the case may be, to or for the benefit of the other parties pursuant
to this Article VII shall be treated as adjustments to the Purchase Price for
tax purposes, and such agreed treatment shall govern for purposes of this
Agreement, provided, however, if Sellers are required to pay

 

33





indemnity claims in excess of the Purchase Price, such excess payments shall not
be treated as adjustments to the Purchase Price.

Section 7.9.    Remedies Exclusive. From and after the Closing, the rights of
the parties to indemnification relating to this Agreement or the transactions
contemplated hereby shall be strictly limited to those contained in this Article
VII, and such indemnification rights shall be the exclusive remedies of the
parties subsequent to the Closing Date with respect to any matter in any way
relating to this Agreement or arising in connection herewith, provided that
nothing shall be deemed to limit or restrict in any manner any rights or
remedies that any Indemnified Party has against any other party hereto based on
fraud, intentional misrepresentation or deliberate or willful misconduct by any
party hereto. To the maximum extent permitted by law, the parties hereby waive
all other rights and remedies with respect to any matter in any way relating to
this Agreement or arising in connection herewith, whether under any laws
(including any right or remedy under any Environmental Law), at common law or
otherwise, except that either party may seek specific performance with respect
to their rights under Sections 5.3 and 5.4.

Article VIII - TAX MATTERS

 

Section 8.1.

Payment of Taxes.

(a)       Subject to 8.1(b), Sellers shall pay all Taxes imposed on the Company
for all periods ending on or prior to the Closing Date to the extent they exceed
the amount of Taxes reflected as Liabilities on the balance sheet dated June 30,
2008.

(b)       Except as required under the federal consolidated income tax return
rules, Taxes that are payable with respect to a taxable period that begins
before the Closing Date and ends after the Closing Date will be allocated to the
portion of the period that ends on the Closing Date in accordance with Section
8.2.

Section 8.2.    Tax Apportionment. In the case of Taxes that are payable with
respect to a taxable period that begins before the Closing Date and ends after
the Closing Date, the portion of any such Tax that is allocable to the portion
of the period ending on the Closing Date will be:

(a)       In the case of Taxes that are either (i) based upon or related to
income or receipts or (ii) imposed in connection with any sale or other transfer
or assignment of property (real or personal, tangible or intangible) (other than
any transaction Taxes contemplated by Section 8.3), deemed equal to the amount
which would be payable if the taxable period ended as of the close of business
on the Closing Date; and

(b)       In the case of Taxes imposed on a periodic basis with respect to the
assets of the Company, or otherwise measured by the level of any item during a
period, deemed to be the amount of such Taxes for the entire period (or, in the
case of such Taxes determined on an arrears basis, the amount of such Taxes for
the immediately preceding period), multiplied by a fraction, the numerator of
which is the number of calendar days in the period ending on the Closing Date
and the denominator of which is the number of calendar days in the entire
period.

 

Section 8.3.

Transactional Taxes.

 

34





Notwithstanding any other provision of this Agreement, all transfer,
documentary, recording, notarial, sales, use, registration, stamp, and other
similar Taxes or fees imposed by any taxing authority in connection with the
transactions contemplated by this Agreement will be borne equally between the
Sellers and the Buyer. The Sellers and the Buyer will, at their own expense,
file all necessary Tax Returns and other documentation with respect to all such
Taxes and, if required by applicable Law, the other party (the Sellers or Buyer)
will, and will cause its Affiliates to, join in the execution of any such Tax
Returns or other documentation.

 

Section 8.4.

Refund Claims.

(a)       To the extent any determination of Tax liability of the Company,
whether as the result of an audit or examination, a claim for refund, the filing
of an amended return or otherwise, results in any refund of Taxes paid, any and
all refunds with respect to the Company shall belong to the Company.

(b)       To the extent the Company incurs any income tax liability due to the
forgiveness of trade debt of the Company, such liability will be the Company’s
and not the Sellers.

ARTICLE IX - GENERAL PROVISIONS

Section 9.1.    Notices. All notices, requests, claims, demands and other
communications under this Agreement will be in writing and will be deemed given
if delivered personally, sent by overnight courier (providing proof of
delivery), or via facsimile to the parties at the following addresses (or at
such other address for a party as specified by like notice):

 

(a)

if to Buyer:

Hirsch International Corp.

50 Engineers Road

Hauppauge, New York 11788

Attn: Beverly Eichel

Facsimile: (631) 457-8877

 

with copy to:

 

Bryan Cave LLP

1290 Avenue of the Americas

New York, NY 10104

Attn: David E. Fisher

Facsimile: (212) 541-4630

 

35





 

(b)

if to Sellers’ Representative, to:

Scott Fresener

13255 N. 79th Street

Scottsdale, Arizona 85260

 

with copy to:

 

Davis Miles PLLC

P.O. Box 15070

Mesa, AZ 85211-3070

Attn: Charles E. Davis

Facsimile: (480) 733-3748

 

 

 

(c)

If to a Seller, to the address set forth on Exhibit A hereto,

with copy to:

 

Davis Miles PLLC

P.O. Box 15070

Mesa, AZ 85211-3070

Attn: Charles E. Davis

Facsimile: (480) 733-3748

 

 

Section 9.2.

Certain Definitions. For purposes of this Agreement:

(a)       An “Affiliate” of any Person means another Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first Person.

(b)       “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(c)       “GAAP” means generally accepted accounting principles in the United
States of America, consistently applied.

 

(d)

“Governmental Body” means any:

(i)        nation, state, county, city, town, borough, village, district or
other jurisdiction;

 

(ii)

federal, state, local, municipal, foreign or other government;

 

36





(iii)      governmental or quasi-governmental authority of any nature (including
any agency, branch, department, board, commission, court, tribunal or other
entity exercising governmental or quasi-governmental powers);

 

(iv)

multinational organization or body;

(v)       body exercising, or entitled or purporting to exercise, any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power; or

 

(vi)

official of any of the foregoing;

(e)       “Intellectual Property Assets” means all patent, copyright, designs,
software, trade secret, trademarks, service marks, domain names or other
proprietary rights.

(f)        “Knowledge” means the actual knowledge or awareness of a Person after
due inquiry within such Person’s organization (in the case of the Company, shall
include the actual knowledge and awareness of the Seller’s and the actual
knowledge or awareness of each Subsidiary after due inquiry within such
Subsidiary’s organization).

(g)       “Liability” means with respect to any Person, any criminal, civil or
administrative liability or obligation of such Person of any kind, character or
description, whether known or unknown, absolute or contingent, accrued or
unaccrued, disputed or undisputed, liquidated or unliquidated, secured or
unsecured, joint or several, due or to become due, vested or unvested,
executory, determined, determinable or otherwise, and whether or not the same is
required to be accrued on the financial statements of such Person.

(h)       “Person” means an individual, corporation, partnership, limited
liability company, joint venture, association, trust, unincorporated
organization or other entity.

(i)        “Tax” or “Taxes” means all taxes, charges, fees, levies, or other
like assessments, including without limitation, all federal, possession, state,
city, county and foreign (or government unit, agency, or political subdivision
of any of the foregoing) income, profits, employment (including Social Security,
unemployment insurance, and employee income tax withholding), franchise, gross
receipts, sales, use, transfer, stamp, occupation, property, capital, severance,
premium, windfall profits, customs, duties, ad valorem, value added, and excise
taxes; PBGC premiums and any other Government charges of the same or similar
nature, including any interest, penalty or addition thereto, whether disputed or
not and including any obligations to indemnify or otherwise assume or succeed to
the Tax liability of any other Person. Any one of the foregoing Taxes shall be
referred to sometimes as a “Tax.”

(j)        “Government” means the United States or any other nation, state, or
bilateral or multilateral governmental authority, any local governmental unit or
subdivision thereof, or any branch, agency, or judicial body thereof.

(k)       “Law” or “Laws” means any statute, law, ordinance, decree, order,
injunction, rule, directive, or regulation of any Government or
quasi-governmental authority, and includes rules and regulations of any
regulatory or self-regulatory authority, compliance with which is required by
Law.

 

37





Section 9.3.    Interpretation. When a reference is made in this Agreement to an
Article, Section, Schedule or exhibit, such reference will be to an Article or
Section of, or a Schedule or exhibit to, this Agreement unless otherwise
indicated. The table of contents and headings contained in this Agreement are
for reference purposes only and will not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they will be deemed to be followed by
the words “without limitation.” The words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement will refer to this Agreement
as a whole and not to any particular provision of this Agreement, unless a
particular Article, Section, Schedule or exhibit is designated. All terms used
herein with initial capital letters have the meanings ascribed to them herein
and all terms defined in this Agreement will have such defined meanings when
used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein. The definitions contained in this Agreement
are applicable to the singular as well as the plural forms of such terms and to
the masculine as well as to the feminine and neuter genders of such term. Any
agreement, instrument or statute defined or referred to herein or in any
agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein.
References to a Person are also to its permitted successors and assigns.

Section 9.4.    Counterparts. This Agreement may be executed in one or more
facsimile counterparts, all of which will be considered one and the same
agreement and will become effective when one or more counterparts have been
signed by each of the parties and delivered to the other parties.

Section 9.5.    Amendments. This Agreement may not be amended or modified, nor
may compliance with any condition or covenant set forth herein be waived, except
by a writing duly and validly executed by Buyer, the Company and Sellers’
Representative, or in the case of a waiver, the party waiving compliance.

Section 9.6.    Entire Agreement; Severability. This Agreement (including the
Schedules, exhibits, documents and instruments referred to herein) constitutes
the entire agreement, and supersedes all prior agreements and understandings,
both written and oral, among the parties with respect to the subject matter of
this Agreement. If any term, condition or other provision of this Agreement is
found to be invalid, illegal or incapable of being enforced by virtue of any
rule of law, public policy or court determination, all other terms, conditions
and provisions of this Agreement shall nevertheless remain in full force and
effect.

Section 9.7.    Third Party Beneficiaries. Except as expressly provided in this
Agreement, each party hereto intends that this Agreement shall not benefit or
create any right or cause of action in or on behalf of any Person other than the
parties hereto.

Section 9.8.    Governing Law. This Agreement will be governed by, and construed
in accordance with the internal laws of the State of New York, regardless of the
laws that might otherwise govern under applicable principles of conflict of
laws.

 

38





Section 9.9.        Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement may be assigned, in whole or in
part, by operation of law or otherwise by the parties hereto without the prior
written consent of Sellers’ Representative and Buyer. Any assignment in
violation of the preceding sentence will be void. Subject to the preceding
sentence, this Agreement will be binding upon, inure to the benefit of, and be
enforceable by, the parties and their respective successors and assigns.
Notwithstanding this Section 9.10, Buyer may assign its rights to acquire at the
Closing the Shares to any Affiliate of Buyer, provided, that, the Buyer shall
remain liable for any and all liabilities or obligations of any such assignee
under this Agreement.

Section 9.10.      Jurisdiction and Venue. Each of the parties hereby
irrevocably and unconditionally consents to submit to the exclusive jurisdiction
of the courts of the State of Arizona and the courts of the United States of
America located in Maricopa County, Arizona for any litigation arising out of or
relating to this Agreement or the transactions contemplated hereby or any of the
other transactions contemplated hereby (and agrees not to commence any
litigation relating hereto except in such courts), and further agrees that
service of any process, summons, notice or document by U.S. registered mail to
its respective address set forth in Section 9.11 shall be effective service of
process for any litigation brought against it in any such court. Each of the
parties hereby irrevocably and unconditionally waives any objection to the
laying of venue of any litigation arising out of this Agreement or the
transactions contemplated hereby or any of the other transactions contemplated
hereby in the courts of the State of Arizona or the courts of the United States
of America located in Maricopa County, Arizona, and hereby further irrevocably
and unconditionally waives and agrees not to plead or claim in any such court
that any such litigation brought in any such court has been brought in an
inconvenient forum.

Section 9.11.      WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW THAT CANNOT BE WAIVED, EACH PARTY HEREBY IRREVOCABLY WAIVES AND
COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE)
ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION ARISING IN WHOLE OR IN PART UNDER, RELATED TO, BASED
ON, OR IN CONNECTION WITH, THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT, WHETHER NOW EXISTING OR HEREAFTER ARISING AND WHETHER SOUNDING
IN TORT OR CONTRACT OR OTHERWISE. ANY PARTY HERETO MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 9.11 WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

Section 9.12.      Mutual Drafting. The parties hereto are sophisticated and
have been represented by attorneys throughout the transactions contemplated
hereby who have carefully negotiated the provisions hereof. As a consequence,
the parties do not intend that the presumptions of laws or rules relating to the
interpretation of contracts against the drafter of any particular clause should
be applied to this Agreement or any agreement or instrument executed in
connection herewith, and therefore waive their effects.

 

39





Section 9.13.    Remedies. It is specifically understood and agreed that any
breach of the provisions of this Agreement or any other agreement executed and
delivered pursuant to this Agreement by any party hereto will result in
irreparable injury to the other parties hereto, that the remedy at law alone
will be an inadequate remedy for such breach, and that, in addition to any other
remedies which they may have, such other parties may enforce their respective
rights by actions for specific performance (to the extent permitted by law and
this Agreement).

Section 9.14.  Expenses. Neither Buyer nor the Company, shall be responsible for
payment of for any transaction expenses of the Company or the Sellers in
connection with the transactions contemplated by this Agreement, it being
understood and agreed that the total of such amounts shall be solely for the
account of Sellers.

Article X - -- GUARANTY

 

Section 10.1.

Fresener Holdings Guaranty.

(a)       Fresener Holdings hereby guarantees the due and punctual performance
of all obligations of Scott Fresener under this Agreement, including the payment
of any money hereunder. Fresener Holdings acknowledges and agrees that each of
its obligations hereunder are absolute, unconditional and irrevocable, that this
is a continuing guarantee, and that this guarantee shall remain in full force
and effect and be binding upon it and its respective successors and assigns
until discharge in full of the obligations guaranteed hereby.

(b)       The obligation of Fresener Holdings for any payment of money pursuant
to Section 10.1(a) shall be automatically reinstated if and to the extent that
such payment on or on behalf of Scott Fresener is rescinded or must be otherwise
restored by such entity as a result of any proceedings in bankruptcy or
reorganization or similar proceedings, and Fresener Holdings agrees that it will
reimburse Buyer for all reasonable expenses (including all fees and
disbursements of counsel), incurred by Buyer connection with such rescission or
restoration.

(c)       The obligations of Fresener Holdings under this Section 10.1, shall be
secured by a Deed of Trust on the Company Headquarters.

 

(d)       Fresener Holdings shall, from time to time after the Closing at the
request of Buyer and without further consideration, execute and deliver such
further instruments of transfer and assignment and take such other action as
Buyer may reasonably require to more effectively secure the obligations of
Fresener Holdings hereunder, and to fully implement the provisions of this
Section 10.1.

 

[Remainder of page intentionally left blank]

 

40



IN WITNESS WHEREOF, the parties hereto have caused this Share Purchase and Sale
Agreement to be signed by their respective officers thereunto duly authorized,
all as of the date first written above.

 

 

COMPANY:

U.S. GRAPHIC ARTS, INC.

 

 

 

 

 

By:

/s/ Scott Fresener

 

 

Name:

Scott Fresener

 

 

Title:

CEO

 

 

For purposes of Section 10.1 only

FRESENER HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Scott Fresener

 

 

Name:

Scott Fresener

 

 

Title:

Manager

 





 

SELLERS:

 

 

 

 

 

/s/ Scott Fresener

 

Scott Fresener

 

 

 

 

 

/s/ Patricia Fresener

 

Patricia Fresener

 

 

 

 

 

/s/ Mishelle Fresener

 

Mishelle Fresener

 

 

 

 

 

/s/ Scott Michael Fresener

 

Scott Michael Fresener

 





 

BUYER:

HIRSCH INTERNATIONAL CORP.

 

 

 

 

 

By:

/s/ Paul Gallagher

 

 

Name:

Paul Gallagher

 

 

Title:

President and CEO

 



DEFINITIONAL SCHEDULE

 

Capitalized terms used this Agreement and not otherwise defined, are defined in
the Section opposite such capitalized term in the table below.

 

 

Defined Term

 

Section

Affiliate

9.2(a)

Amended Lease

 

Asserted Liability

7.7(a)

Call/Put Price

5.3(e)

Closing

1.3

Base Balance Sheet

2.5(a)

Business

Recitals

Buyer

Introductory Paragraph

Buyer Indemnified Parties

7.2

Call Exercise Date

5.3(a)

Call Right

5.3(a)

Cap

7.4(b)

Chase

6.1(c)

Chase Loan

6.1(c)

Chase Payoff Documents

6.1(c)

Claims

9.2((b)

Claims Notice

7.7(a)

Closing Date

1.2

Common Stock

Recitals

Company

Introductory Paragraph

Company Ancillary Documents

2.2(a)

Company Headquarters

6.1(d)

Company Product

2.22

Customers

2.21

Deed of Trust

6.1(d)

Distributors

2.21

Employee Benefit Programs

2.12

Employees

9.2(c)

Environmental Law

2.20(i)(i)

ERISA

9.2(d)

Excluded Representations

7.1(b)

Existing Lease

2.8(a)

Fresener Holdings

Introductory Paragraph

GAAP

9.2(f)

Government

9.2(j)

Governmental Body

9.2(g)

Hazardous materials

2.20(i)(ii)

Indemnifying Party

7.6(a)

Intellectual Property Assets

9.2(h)

Knowledge

9.2(i)

Leased Real Property

2.10(a)(ii)

 

 

1



 

Legal Requirements

2.16(a)

Liability

9.2(j)

Losses

7.2

Option Shares

5.3(a)

Organizational Documents

2.1

Partners

2.21

Permits

2.2(a)

Person

9.2(k)

Purchase Price

1.1(b)

Put Exercise Period

5.4(a)

Put Right

5.4(a)

Seller Option Shares

5.4(a)

Sellers

Introductory Paragraph

Seller Ancillary Documents

3.2(a)

Seller Indemnifying Parties

7.2

Sellers’ Representative

1.5(a)

Share Price

1.1(a)

Shares

1.1(a)

Subsidiary/Subsidiaries

2.4

Tangible Personal Property

2.10(b)

Taxes

9.2(i)

Tax Returns

2.11(a)

Threshold

7.4(a)

Vendor/Vendors

6.1(f)

 

 

2

 

 